Exhibit 10.4

EXECUTION VERSION

INTELLECTUAL PROPERTY AGREEMENT

by and between

XEROX CORPORATION

and

CONDUENT INCORPORATED

Dated as of December 30, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   

DEFINITIONS

     1   

SECTION 1.01.

 

Definitions

     1    ARTICLE II   

TRANSFERRED INTELLECTUAL PROPERTY RIGHTS AND TECHNOLOGY AND ASSUMPTION OF
LIABILITIES

     13   

SECTION 2.01.

 

Assignment of Intellectual Property Rights

     14   

SECTION 2.02.

 

Common Infrastructure Copyrights

     15   

SECTION 2.03.

 

Common Infrastructure Trade Secrets

     16   

SECTION 2.04.

 

Acceptance and Assumption of Transferred Intellectual Property Liabilities

     16   

SECTION 2.05.

 

Acceptance and Assumption by Xerox of Common Infrastructure Liabilities

     17   

SECTION 2.06.

 

Delayed Transfers; Wrong Pockets

     17    ARTICLE III   

LICENSES FROM XEROX TO CONDUENT

     19   

SECTION 3.01.

 

License Grants

     19   

SECTION 3.02.

 

Have Made Rights

     22   

SECTION 3.03.

 

Sublicenses

     22   

SECTION 3.04.

 

Improvements

     23   

SECTION 3.05.

 

Xerox Restricted Patents

     23    ARTICLE IV   

LICENSES FROM CONDUENT TO XEROX

     24   

SECTION 4.01.

 

License Grants

     24   

SECTION 4.02.

 

Have Made Rights

     27   

SECTION 4.03.

 

Sublicenses

     27   

SECTION 4.04.

 

Improvements

     27   

SECTION 4.05.

 

Conduent Restricted Patents

     28   

 

i



--------------------------------------------------------------------------------

ARTICLE V   

ADDITIONAL INTELLECTUAL PROPERTY RELATED MATTERS

     28   

SECTION 5.01.

 

Assignments and Licenses

     28   

SECTION 5.02.

 

Assistance By Employees

     28   

SECTION 5.03.

 

Inventor Compensation

     29   

SECTION 5.04.

 

No Implied Licenses

     29   

SECTION 5.05.

 

No Field Restrictions for Patent Licensing

     29   

SECTION 5.06.

 

No Obligation To Prosecute or Maintain Patents

     29   

SECTION 5.07.

 

Technical Assistance

     30   

SECTION 5.08.

 

Third-Party Infringement

     30   

SECTION 5.09.

 

Copyright Notices

     30   

SECTION 5.10.

 

No Challenge to Title

     30   

SECTION 5.11.

 

Group Members

     31    ARTICLE VI   

CONFIDENTIAL INFORMATION

     31   

SECTION 6.01.

 

Contract Manufacturing

     31   

SECTION 6.02.

 

Source Code

     31   

SECTION 6.03.

 

Trade Secrets

     31    ARTICLE VII   

LIMITATION OF LIABILITY AND WARRANTY DISCLAIMER

     32   

SECTION 7.01.

 

Limitation of Liability

     32   

SECTION 7.02.

 

Disclaimer of Representations and Warranties

     33    ARTICLE VIII   

TRANSFERABILITY AND ASSIGNMENT

     33   

SECTION 8.01.

 

No Assignment or Transfer Without Consent

     33   

SECTION 8.02.

 

Divested Businesses

     34    ARTICLE IX   

REVOCATION AND TERMINATION OF LICENSE RIGHTS; TERMINATION

     35   

SECTION 9.01.

 

Termination by Both Parties

     35   

SECTION 9.02.

 

Termination prior to the Distribution

     35   

SECTION 9.03.

 

Effect of Termination; Survival

     35   

 

ii



--------------------------------------------------------------------------------

ARTICLE X   

FURTHER ASSURANCES

     35   

SECTION 10.01.

 

Further Assurances

     35    ARTICLE XI   

MISCELLANEOUS

     36   

SECTION 11.01.

 

Counterparts; Entire Agreement; Corporate Power

     36   

SECTION 11.02.

 

Governing Law; Jurisdiction

     36   

SECTION 11.03.

 

Third-Party Beneficiaries

     37   

SECTION 11.04.

 

Notices

     37   

SECTION 11.05.

 

Export Control

     38   

SECTION 11.06.

 

Bankruptcy

     38   

SECTION 11.07.

 

Severability

     38   

SECTION 11.08.

 

Expenses

     39   

SECTION 11.09.

 

Headings

     39   

SECTION 11.10.

 

Survival of Covenants

     39   

SECTION 11.11.

 

Waivers of Default

     39   

SECTION 11.12.

 

Specific Performance

     39   

SECTION 11.13.

 

Amendments

     39   

SECTION 11.14.

 

Interpretation

     39   

 

SCHEDULE A   -   Composite Intellectual Property Assignment Agreements

SCHEDULE A1

  -   Patent Assignment Agreement

SCHEDULE A2

  -   Trademark Assignment Agreement

SCHEDULE A3

  -   Copyright Assignment Agreement SCHEDULE B   -   Transferred Intellectual
Property Rights

SCHEDULE B1

  -   Transferred Patents and Transferred IDs

SCHEDULE B2

  -   Transferred Software and Transferred Projects

SCHEDULE B3

  -   Transferred Internet Properties

SCHEDULE B4

  -   Transferred Trademarks SCHEDULE C   -   Retained Intellectual Property
Rights

SCHEDULE C1

  -   Retained Tier 2 Patents and Retained Tier 2 IDs

SCHEDULE C2

  -   Retained Software and Retained Projects SCHEDULE D   -   Conduent R&D
Divisions SCHEDULE E   -   Specified R&D Projects SCHEDULE F   -   Xerox R&D
Divisions SCHEDULE G   -   Excluded R&D Projects SCHEDULE H   -   Tier 2 License
Terms SCHEDULE I   -   Specified Purchase Patents, Specified Purchase IDs and
Specified Purchase Projects SCHEDULE J   -   Xerox Use Covenant

 

iii



--------------------------------------------------------------------------------

THIS INTELLECTUAL PROPERTY AGREEMENT is dated as of December 30, 2016 (this
“Agreement”), by and between XEROX CORPORATION, a New York corporation
(“Xerox”), and CONDUENT INCORPORATED, a New York corporation (“Conduent”).

RECITALS

WHEREAS, in connection with the contemplated Spin-Off of Conduent and
concurrently with the execution of this Agreement, Xerox and Conduent are
entering into a Separation and Distribution Agreement (the “Separation
Agreement”);

WHEREAS it is the intent of the Parties that Xerox assign, and cause the members
of its Group to assign, certain intellectual property rights and certain
technology to Conduent, and that Conduent grant a license back to Xerox in the
assigned intellectual property rights, subject to the terms and conditions set
forth in this Agreement; and

WHEREAS it is the intent of the Parties that Xerox license certain other
intellectual property rights to Conduent and that Conduent license certain other
intellectual property rights to Xerox.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties, intending to be legally
bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Definitions. As used in this Agreement, the following terms have
the following meanings:

“3POCM” has the meaning set forth in Section 2.02(b).

“Administrative IP Proceedings” has the meaning set forth in Section 5.02.

“Affiliate” has the meaning ascribed thereto in the Separation Agreement.

“BPO Business” has the meaning ascribed thereto in the Separation Agreement.

“BPO Business Technology” means all Technology used in designing, developing,
manufacturing, selling, providing or supporting products, services and offerings
of the BPO Business as they exist as of immediately prior to the Distribution.

“Common Infrastructure Copyrights” means copyrightable subject matter embodied
in works that relate to the common internal business operations of the Xerox
Business and the BPO Business as of or prior to the Distribution Date, including

 

1



--------------------------------------------------------------------------------

software, corporate policies, operating procedures, manager toolkits and
employee training materials. Common Infrastructure Copyrights do not include
(a) Copyrights in Xerox Commercial Software or Conduent Commercial Software;
(b) Copyrights in works that are used exclusively in or relate exclusively to
Xerox Products; or (c) Copyrights in works that are used exclusively in or
relate exclusively to Conduent Products.

“Common Infrastructure Liabilities” means any Liabilities of either Party or any
member of either Party’s Group (a) to the extent relating to, arising out of or
resulting from (1) any Common Infrastructure Copyrights or (2) any Common
Infrastructure Trade Secrets, and (b) arising or accrued at or prior to the
Distribution.

“Common Infrastructure Rights” means Common Infrastructure Copyrights and Common
Infrastructure Trade Secrets;

“Common Infrastructure Trade Secrets” means Trade Secrets that relate to the
common internal business operations of the Xerox Business and the BPO Business
as of or prior to the Distribution Date. Common Infrastructure Trade Secrets do
not include (a) trade secrets that are used in or relate to Xerox Commercial
Software or Conduent Commercial Software (including source code); (b) Trade
Secrets that are used exclusively in or relate exclusively to Xerox Products; or
(c) Trade Secrets that are used exclusively in or relate exclusively to Conduent
Products.

“Conduent Commercial Software” means software that, as of immediately prior to
the Distribution, the BPO Business had (a) released to one or more third parties
for commercial sale, licensing, distribution or (if applicable) beta testing, or
(b) used to offer or provide a commercial service to one or more third parties,
including software as a service and hosted solutions.

“Conduent Common Infrastructure Liability Percentage” means 50%.

“Conduent Current Products” means products, services or offerings actually sold
or offered by the BPO Business for commercial sale as of immediately prior to
the Distribution. Notwithstanding the foregoing, Conduent Current Products shall
not include Managed Print Services.

“Conduent Field” means (a) Conduent Current Products, (b) Conduent Future
Products which are either actually sold or publicly offered for sale by Conduent
before January 1, 2020 or during a Development Extension, if granted by Xerox,
(c) Conduent’s new products, services or offerings which are (i) developed from
a Conduent R&D Project and (ii) either actually sold or publicly offered for
sale before January 1, 2022 or during a Development Extension, if granted by
Xerox, (d) Conduent Legacy Products, and (e) reasonable extensions of, or
improvements on, all of the items described in clauses (a) through (d) of this
definition.

“Conduent Future Products” means new products, services or offerings that (a) as
of immediately prior to the Distribution, the BPO Business had a business plan
to offer for commercial sale before January 1, 2020, and (b) are not reasonable
extensions of, or improvements on, either Conduent Current Products or Conduent
Legacy Products. Notwithstanding the foregoing, the Conduent Future Products
shall not include Managed Print Services.

 

2



--------------------------------------------------------------------------------

“Conduent Group” has the meaning ascribed thereto in the Separation Agreement.

“Conduent Indemnitees” has the meaning ascribed thereto in the Separation
Agreement.

“Conduent Legacy Products” means products, services or offerings that: (a) are
not actually offered by the BPO Business for commercial sale as of immediately
prior to the Distribution, (b) were at one time prior to the Distribution
actually offered for commercial sale by the BPO Business, and (c) Conduent will
support after the Distribution, including providing warranty support,
replacement components, repair services, bug fixes or meeting contractual
support obligations. Notwithstanding the foregoing, the Conduent Legacy Products
shall not include Managed Print Services.

“Conduent Patents” means the Conduent Tier 1 Patents and the Conduent Tier 2
Patents.

“Conduent Products” means all products, services or offerings of the businesses
in which Conduent or any member of its Group is or hereafter becomes engaged,
by, without limitation, designing, making, using, distributing, selling,
offering for sale, leasing, licensing, importing, exporting, supplying,
disposing of or otherwise distributing, through multiple tiers of distribution,
such products, services or offerings. The term Conduent Products includes the
Technology embodied in or used to produce or deliver the products, services or
offerings referred to in the preceding sentence as well as marketing and other
collateral materials related thereto. Notwithstanding the foregoing, the
Conduent Products shall not include Managed Print Services.

“Conduent R&D Divisions” means the Conduent research and development divisions
listed or described on Schedule D.

“Conduent R&D Projects” means (a) the Specified R&D Projects and (b) research or
development projects underway prior to the Distribution within the Conduent R&D
Divisions that are not reasonable extensions of, or improvements on, Conduent
Current Products or Conduent Legacy Products. Notwithstanding the foregoing,
Conduent R&D Projects shall not include research and development projects
related to Managed Print Services.

“Conduent Restricted Patent” means any Patent under which Conduent is restricted
from granting a license to Xerox pursuant to an agreement with a third party.

“Conduent Tier 1 Patents” means (a) the Transferred Tier 1 Patents, (b) Patents
with a First Effective Filing Date after the Distribution Date that embody an
invention disclosed in any of the Transferred Tier 1 IDs and (c) every other
Patent with a First Effective Filing Date prior to one year after the
Distribution Date, that is owned or controlled by Conduent or any member of its
Group as of or after the Distribution and

 

3



--------------------------------------------------------------------------------

that as of or after the Distribution Conduent or any member of its Group has the
right under such Patent to grant licenses to Xerox of the scope granted by
Conduent and the members of the Conduent Group to Xerox and the members of the
Xerox Group in Article IV of this Agreement without the payment of royalties or
other consideration to any third parties (excluding employees of Conduent and
employees of members of its Group); provided, however, that no Patent shall be
considered a Conduent Tier 1 Patent if it is a Conduent Restricted Patent.

“Conduent Tier 2 Patents” means (a) the Transferred Tier 2 Patents, and
(b) Patents with a First Effective Filing Date after the Distribution Date that
embody an invention disclosed in any of the Transferred Tier 2 IDs; provided,
however, that no Patent shall be considered a Conduent Tier 2 Patent if it is a
Conduent Tier 1 Patent or a Conduent Restricted Patent.

“Consents” has the meaning ascribed thereto in the Separation Agreement.

“Copyrights” means copyrights, copyright registrations and applications
therefor, moral rights and all other rights corresponding to the foregoing.

“Covenant Software” has the meaning ascribed thereto in Schedule J to this
Agreement.

“Database Rights” means statutory and common law rights in databases and data
collections (including knowledge databases, customer lists and customer
databases) arising under the laws of any jurisdiction, whether registered or
unregistered, and any applications for registration therefor.

“Development Extension” means, with respect to a Party’s Future Product or a
Party’s R&D Project, an extension of the date by which such Future Product or a
product, service or offering developed from such R&D Project must actually be
sold commercially or be offered publicly for commercial sale to be included in
the definition of that Party’s Primary Field. To obtain a Development Extension,
the requesting Party must make its request in writing prior to January 1, 2020
and must provide a detailed description of the proposed Future Product and the
duration of the Development Extension requested. The Party receiving a
Development Extension request must respond within 30 days of receiving the
request. The receiving Party’s consent to the other Party’s request for a
Development Extension shall not be unreasonably withheld or delayed. The
receiving Party’s failure to timely respond to a Development Extension request
made in accordance with this provision will be deemed approval of the request.

“Distribution” has the meaning ascribed thereto in the Separation Agreement.

“Distribution Date” has the meaning ascribed thereto in the Separation
Agreement.

“Divested Entity” has the meaning set forth in Section 8.02.

 

4



--------------------------------------------------------------------------------

“Docket Files” means electronic and paper copies (including originals) of the
following items to the extent they are in possession or control of Xerox or any
member of its Group as of the Distribution Date with respect to each Transferred
Patent: (a) assignment agreements from inventors to Xerox or any member of the
Xerox Group or the Conduent Group, (b) declarations and powers of attorney
relating to the prosecution of the Transferred Patents, (c) invention
submissions, (d) correspondence with all patent offices together with a list,
including contact information, of each counsel and agent responsible for the
prosecution or maintenance of the Transferred Patents known to be in possession
of Docket Files, and (e) the original ribbon copy issued by the United States
Patent and Trademark Office, or, for foreign Patents, the original ribbon copy
or certificate issued by the applicable Governmental Authority.

“Excluded R&D Projects” means the research and development projects listed or
described on Schedule G.

“Final Determination” has the meaning ascribed thereto in the TMA.

“First Effective Filing Date” means the earliest effective filing date in the
applicable country for any Patent or any Patent application. By way of example,
it is understood that the First Effective Filing Date for a United States Patent
is the earlier of (a) the actual filing date of the application which issued
into the Patent or (b) the priority date under 35 U.S.C. §119 or §120 for such
Patent.

“Future Product” means either a Xerox Future Product or a Conduent Future
Product, as the context requires.

“Governmental Approvals” has the meaning ascribed thereto in the Separation
Agreement.

“Governmental Authority” has the meaning ascribed thereto in the Separation
Agreement.

“Group” has the meaning ascribed thereto in the Separation Agreement.

“Improvement” to any Intellectual Property Right or Technology means (a) with
respect to Copyrights, any modifications, derivative works and translations of
works of authorship in any medium, (b) with respect to Database Rights, any
database that is created by extraction or use of another database and (c) with
respect to Technology, any improvement or modification to the Trade Secrets that
cover or are otherwise incorporated into such Technology.

“Indemnitee” has the meaning ascribed thereto in the Separation Agreement.

“Intellectual Property Liabilities” means all Liabilities relating to, arising
out of or resulting from Intellectual Property Rights.

 

5



--------------------------------------------------------------------------------

“Intellectual Property Rights” or “IPR” means the rights associated with the
following anywhere in the world: (a) Patents; (b) Trade Secrets; (c) Copyrights;
(d) Internet Properties; (e) Database Rights; (f) Trademarks; and (g) any
similar, corresponding or equivalent rights to any of the foregoing.
Intellectual Property Rights specifically excludes contractual rights (including
license grants from third parties) and also excludes the tangible embodiment of
any of the foregoing in subsections (a) – (g).

“Internet Properties” means uniform resource locators and registered internet
domain names (including social media handles and Internet user names).

“ITU Applications” has the meaning ascribed thereto in Section 2.01 of this
Agreement.

“Law” has the meaning ascribed thereto in the Separation Agreement.

“Liability” has the meaning ascribed thereto in the Separation Agreement.

“Licensed Conduent IPR” means (a) the Conduent Patents and (b) all Intellectual
Property Rights other than Patents and Trademarks (i) that are owned by Conduent
or a member of its Group immediately following the Distribution or (ii) to the
extent that Conduent or any member of its Group has the right immediately
following the Distribution to grant licenses to Xerox of the scope granted by
Conduent to Xerox in the corresponding sections of Article IV without the
payment of royalties or other consideration to any third parties (excluding
employees of Conduent and employees of the members of its Group); provided,
however, that no Intellectual Property Right shall be considered Licensed
Conduent IPR if Conduent is restricted from granting Xerox a license under any
such Intellectual Property Right pursuant to an agreement with a third party.

“Licensed Conduent Source Code” means source code versions of Conduent software
included in Licensed Conduent IPR.

“Licensed Xerox IPR” means (a) the Xerox Patents and (b) all Intellectual
Property Rights other than Patents and Trademarks (i) that are owned by Xerox or
a member of its Group immediately following the Distribution or (ii) to the
extent that Xerox or any member of its Group has the right immediately following
the Distribution to grant licenses to Conduent of the scope granted by Xerox to
Conduent in the corresponding sections of Article III without the payment of
royalties or other consideration to any third parties (excluding employees of
Xerox and employees of the members of its Group); provided, however, that no
Intellectual Property Right shall be considered Licensed Xerox IPR if Xerox is
restricted from granting Conduent a license under any such Intellectual Property
Right pursuant to an agreement with a third party.

“Licensed Xerox Source Code” means source code versions of Xerox software
included in Licensed Xerox IPR.

“Licensor” has the meaning set forth in Section 5.08.

 

6



--------------------------------------------------------------------------------

“Managed Print Services” means a bundle of products or services offered directly
or indirectly to a customer (or potential customer) primarily for the purpose of
managing or optimizing the customer’s document output, which may include needs
assessment; selective or general replacement of hardware; site optimization for
performance, cost and service levels; management of devices (move, add, change,
or dispose); management and delivery of supplies and consumables; provision of
services, parts and supplies required to operate new or existing hardware;
delivery of break or fix service; tracking and analysis of customer usage; and
deployment of Xerox Service Management (XSM) tools including the XSM suite and
related applications.

“Notifying Party” has the meaning set forth in Section 5.08.

“Party” means either party hereto, and “Parties” means both parties hereto.

“Patents” means patents, designs and utility models, and applications therefor
(including any continuations, continuations-in-part, divisionals, reissues,
renewals, extensions or modifications for any of the foregoing).

“Person” has the meaning ascribed thereto in the Separation Agreement.

“R&D Project” means either a Xerox R&D Project or a Conduent R&D Project, as the
context requires.

“Retained Copyrights” means the Retained Tier 1 Copyrights and the Retained Tier
2 Copyrights.

“Retained Tier 1 Copyrights” means all Copyrights that are included in Licensed
Xerox IPR (or would be included in Licensed Xerox IPR but for a restriction on
licensing pursuant to an agreement with a third party) other than the Retained
Tier 2 Copyrights, including Copyrights in or to (i) the software identified in
Schedule C2 hereto under the heading “Retained Tier 1 Software”, and (ii) the
projects (and associated research documentation) identified in Schedule C2
hereto under the heading “Retained Tier 1 Projects”. For the avoidance of doubt,
Retained Tier 1 Copyrights do not include any Transferred Copyrights.

“Retained Tier 1 IDs” means every written invention disclosure submitted to the
Xerox Intellectual Property Department on or before the Distribution Date other
than the Transferred IDs and the Retained Tier 2 IDs.

“Retained Tier 1 Patents” means all Xerox Patents other than the Retained Tier 2
Patents.

“Retained Tier 1 Trade Secrets” means all Trade Secrets that are included in
Licensed Xerox IPR (or would be included in Licensed Xerox IPR but for a
restriction on licensing pursuant to an agreement with a third party) other than
the Retained Tier 2 Trade Secrets, including Trade Secrets included in or
embodied by (a) the Retained Tier 1 IDs; (b) the software identified in Schedule
C2 hereto under the heading “Retained Tier 1 Software”, and (c) the projects
(and associated research documentation) identified in Schedule C2 hereto under
the heading “Retained Tier 1 Projects”. For the avoidance of doubt, Retained
Tier 1 Trade Secrets do not include any Transferred Trade Secrets.

 

7



--------------------------------------------------------------------------------

“Retained Tier 2 Copyrights” means all Copyrights in or to: (a) the software
identified in Schedule C2 hereto under the heading “Retained Tier 2 Software”
and (b) the projects (and associated research documentation) identified in
Schedule C2 hereto under the heading “Retained Tier 2 Projects”.

“Retained Tier 2 IDs” means the Xerox invention disclosures identified in
Schedule C1 hereto.

“Retained Tier 2 Patents” means the Xerox Patents identified in Schedule C1
hereto.

“Retained Tier 2 Trade Secrets” means (a) the Retained Tier 2 IDs, and (b) the
Trade Secrets included in or embodied by (i) the software identified in Schedule
C2 hereto under the heading as “Retained Tier 2 Software” and (ii) the projects
(and associated research code and documentation) identified in Schedule C2
hereto under the heading “Retained Tier 2 Projects”.

“Retained Trade Secrets” means the Retained Tier 1 Trade Secrets and the
Retained Tier 2 Trade Secrets.

“Security Interest” means any mortgage, security interest, pledge, lien, charge,
claim, option, right to acquire, voting or other restriction, right-of-way,
covenant, condition, easement, encroachment, restriction on transfer or other
encumbrance of any nature whatsoever.

“Software Derivatives” means a revision, reparation, adaptation, enhancement,
modification, translation, localization, abridgment, condensation, expansion and
any other form into which software may be transformed or ported.

“Specified Purchase IDs” means the invention disclosures identified in Schedule
I hereto under the heading “Specified Purchase Patents and Specified Purchase
IDs”.

“Specified Purchase Patents” means the Patents identified in Schedule I hereto
under the heading “Specified Purchase Patents and Specified Purchase IDs”.

“Specified Purchase Price” has the meaning ascribed thereto in Schedule I to
this Agreement.

“Specified Purchase Projects” means the projects (and associated research code
and documentation) identified in Schedule I hereto under the heading “Specified
Purchase Projects”.

 

8



--------------------------------------------------------------------------------

“Specified R&D Projects” means the research and development projects listed or
described on Schedule E.

“Spin-Off” has the meaning ascribed thereto in the Separation Agreement.

“Subsidiary” has the meaning ascribed thereto in the Separation Agreement.

“Technology” means tangible embodiments, whether in electronic, written or other
media, of copyrightable works, technology (including designs, design and
manufacturing documentation, engineering drawings, such as bill of materials,
build instructions and test reports), sales documentation (such as marketing
materials, installation manuals, service manuals, user manuals) schematics,
algorithms, routines, software, databases, laboratory notebooks, development and
lab equipment, processes, prototypes and devices. Technology does not include
Intellectual Property Rights, including any Intellectual Property Rights in any
of the foregoing.

“TLA” means the Trademark License Agreement dated as of the date of this
Agreement among Xerox, Xerox Overseas, Inc. and Conduent.

“TMA” means the Tax Matters Agreement dated as of the date of this Agreement by
and between Xerox and Conduent.

“Trade Secrets” means information, including a formula, pattern, compilation,
program, device, method, technique or process, that (i) derives independent
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use, and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy, and all
other rights in or to confidential business or technical information. For the
avoidance of doubt, confidential invention disclosures shall be considered Trade
Secrets.

“Trademarks” means trademarks and service marks, including common law marks,
trade names, business names, designs, logos and trade dress, whether registered
or unregistered, and the goodwill appurtenant to each of the foregoing.

“Transferred Copyrights” means Copyrights in or to the BPO Business Technology,
whether registered or unregistered, that are owned by Xerox or a member of its
Group as of immediately prior to the Distribution and that are primarily used in
the BPO Business, including the Copyrights in or to the software and projects
(and associated research code and documentation) identified in Schedule B2.
Notwithstanding the foregoing, Transferred Copyrights do not include
(a) Copyrights in Xerox Commercial Software; (b) Copyrights in works that are
used exclusively in or relate exclusively to Xerox Products; (c) the Common
Infrastructure Copyrights; or (d) the Retained Copyrights.

“Transferred Database Rights” means Database Rights in and to the BPO Business
Technology that are owned by Xerox or a member of its Group as of immediately
prior to the Distribution and that are primarily used in the BPO Business.
Notwithstanding the foregoing, the Transferred Database Rights shall not include
any Retained Copyrights or Retained Trade Secrets.

 

9



--------------------------------------------------------------------------------

“Transferred IDs” means the Transferred Tier 1 IDs and the Transferred Tier 2
IDs.

“Transferred Intellectual Property Liabilities” means (a) all Liabilities
relating to, arising out of or resulting from the Transferred Intellectual
Property Rights and (b) the Conduent Common Infrastructure Liability Percentage
of any Common Infrastructure Liabilities.

“Transferred Intellectual Property Rights” means (a) the Transferred Patents,
(b) the Transferred Copyrights, (c) the Transferred Internet Properties, (d) the
Transferred Database Rights, (e) the Transferred Trade Secrets (including, for
the avoidance of doubt, the Transferred IDs) and (f) the Transferred Trademarks.

“Transferred Internet Properties” means Internet Properties (a) identified in
Schedule B3 or (b) primarily used by the BPO Business, in each case except for
trademarks containing “Xerox,” or “XBS” or any transliteration or translation
thereof; any version of the “Xerox and Design” logo; or the “Xerox Signature”.

“Transferred Patents” means the Transferred Tier 1 Patents and the Transferred
Tier 2 Patents.

“Transferred Tier 1 Copyrights” means all Copyrights that are included in
Licensed Conduent IPR (or would be included in Licensed Conduent IPR but for a
restriction on licensing pursuant to an agreement with a third party) other than
the Transferred Tier 2 Copyrights, including all Copyrights in or to: (a) the
software identified in Schedule B2 hereto under the heading “Transferred Tier 1
Software” and (b) the projects (and associated research code and documentation)
identified in Schedule B2 hereto under the heading “Transferred Tier 1
Projects”. For the avoidance of doubt, Copyrights in or to any application that
incorporates or utilizes core tools that are included in Transferred Tier 1
Copyrights shall not be considered Transferred Tier 1 Copyrights unless,
independent of such application’s associated core tools, (i) the Copyrights in
the application itself would qualify as Transferred Tier 1 Copyrights under the
immediately preceding sentence, or (ii) the application itself is primarily used
by the BPO Business and is not identified in Schedule C2 hereto.

“Transferred Tier 1 IDs” means the invention disclosures identified in Schedule
B1 hereto under the heading “Transferred Tier 1 Patents and Transferred Tier 1
IDs”.

“Transferred Tier 1 Patents” means the Patents identified in Schedule B1 hereto
under the heading “Transferred Tier 1 Patents and Transferred Tier 1 IDs”.

“Transferred Tier 1 Trade Secrets” means, except for the Transferred Tier 2
Trade Secrets, all Trade Secrets that are included the Licensed Conduent IPR (or
would

 

10



--------------------------------------------------------------------------------

be included in Licensed Conduent IPR but for a restriction on licensing pursuant
to an agreement with a third party), including all Trade Secrets included in or
embodied by: (a) the Transferred Tier 1 IDs; (b) the software identified in
Schedule B2 hereto under the heading “Transferred Tier 1 Software” and (c) the
research projects (and associated research code and documentation) identified in
Schedule B2 hereto under the heading “Transferred Tier 1 Projects”. For the
avoidance of doubt, Trade Secrets included in or embodied by any application
that incorporates or utilizes core tools that are included in Transferred Tier 1
Trade Secrets shall not be considered Transferred Tier 1 Trade Secrets unless,
independent of such application’s associated core tools, (i) the Trade Secrets
in the application itself would qualify as Transferred Tier 1 Trade Secrets
under the immediately preceding sentence, or (ii) the application itself is
primarily used by the BPO Business and is not identified in Schedule C2 hereto.

“Transferred Tier 2 Copyrights” means all Copyrights in or to: (a) the software
identified in Schedule B2 to this Agreement under the heading “Transferred Tier
2 Software” and (b) the projects (and associated research documentation)
identified in Schedule B2 hereto under the heading “Transferred Tier 2
Projects”. For the avoidance of doubt, Copyrights in or to any application that
incorporates or utilizes core tools that are included in Transferred Tier 2
Copyrights shall not be considered Transferred Tier 2 Copyrights unless,
independent of such application’s associated core tools, (i) the Copyrights in
the application itself would qualify as Transferred Tier 2 Copyrights under the
immediately preceding sentence, or (ii) the application itself is primarily used
by the BPO Business and is not identified in Schedule C2 hereto.

“Transferred Tier 2 IDs” means the invention disclosures identified in Schedule
B1 hereto under the heading “Transferred Tier 2 Patents and Transferred Tier 2
IDs”.

“Transferred Tier 2 Patents” means the Patents identified in Schedule B1 hereto
under the heading “Transferred Tier 2 Patents and Transferred Tier 2 IDs”.

“Transferred Tier 2 Trade Secrets” means the Trade Secrets included in or
embodied by: (a) the Transferred Tier 2 IDs; (b) the software identified in
Schedule B2 hereto under the heading “Transferred Tier 2 Software”; and (c) the
projects (and associated research documentation) identified in Schedule B2
hereto under the heading “Transferred Tier 2 Projects”. For the avoidance of
doubt, Trade Secrets included in or embodied by any application that
incorporates or utilizes core tools that are included in Transferred Tier 2
Trade Secrets shall not be considered Transferred Tier 2 Trade Secrets unless,
independent of such application’s associated core tools, (i) the Trade Secrets
in the application itself would qualify as Transferred Tier 2 Trade Secrets
under the immediately preceding sentence, or (ii) the application itself is
primarily used by the BPO Business and is not identified in Schedule C2 hereto.

“Transferred Trade Secrets” means the Trade Secrets known to the Parties that
are owned by Xerox or a member of its Group as of immediately prior to the
Distribution and that are primarily used by the BPO Business, including the
Transferred

 

11



--------------------------------------------------------------------------------

Tier 1 Trade Secrets and the Transferred Tier 2 Trade Secrets. For the avoidance
of doubt, Transferred Trade Secrets do not include: (a) any Trade Secrets that
are used exclusively in or relate exclusively to Xerox Products; (b) Common
Infrastructure Trade Secrets; or (c) Retained Trade Secrets.

“Transferred Trademarks” means all Trademarks which prior to the Distribution
Date were used solely with regard to products, services and offerings of the BPO
Business, including those trademarks identified in Schedule B4, except for
trademarks containing “Xerox,” or “XBS” or any transliteration or translation
thereof; any version of the “Xerox and Design” logo; or the “Xerox Signature”;
all of which are and shall remain owned by Xerox.

“Xerox Business” has the meaning ascribed thereto in the Separation Agreement.

“Xerox Commercial Software” means software that, as of immediately prior to the
Distribution, the Xerox Business had (a) released to one or more third parties
for commercial sale, licensing, distribution or (if applicable) beta testing, or
(b) used to offer or provide a commercial service to one or more third parties,
including software as a service and hosted solutions.

“Xerox Common Infrastructure Liability Percentage” means 50%.

“Xerox Current Products” means products, services or offerings, including
Managed Print Services, actually sold or offered by the Xerox Business for
commercial sale as of immediately prior to the Distribution.

“Xerox Field” means (a) Xerox Current Products, (b) Xerox Future Products which
are either actually sold or publicly offered for sale by Xerox before January 1,
2020 or during a Development Extension, if granted by Conduent, (c) Xerox’s new
products, services or offerings which are (i) developed from a Xerox R&D Project
and (ii) either actually sold or publicly offered for sale before January 1,
2022 or during a Development Extension, if granted by Conduent, (d) Xerox Legacy
Products, and (e) reasonable extensions of, or improvements on, all of the items
described in clauses (a) through (d) of this definition.

“Xerox Future Products” means new products, services or offerings, including
Managed Print Services, that (a) as of immediately prior to the Distribution,
the Xerox Business had a business plan to offer for commercial sale before
January 1, 2020, and (b) are not reasonable extensions of, or improvements on,
either Xerox Current Products or Xerox Legacy Products.

“Xerox Group” has the meaning ascribed thereto in the Separation Agreement.

“Xerox Indemnitees” has the meaning ascribed thereto in the Separation
Agreement.

 

12



--------------------------------------------------------------------------------

“Xerox Legacy Products” means products, services or offerings, including Managed
Print Services, that: (a) are not actually offered by the Xerox Business for
commercial sale as of immediately prior to the Distribution, (b) were at one
time prior to the Distribution actually offered for commercial sale by the Xerox
Business and (c) Xerox will support after the Distribution, including providing
warranty support, replacement components, repair services, bug fixes or meeting
contractual support obligations.

“Xerox Patents” means every Patent other than the Transferred Patents (a) with a
First Effective Filing Date prior to one year after the Distribution Date, or
(b) with a First Effective Filing Date after the Distribution Date which
embodies an invention described in a written invention disclosure submitted to
the Xerox Intellectual Property Law Department on or before the Distribution
Date, that is owned or controlled by Xerox or any member of its Group as of or
after the Distribution and that as of or after the Distribution Xerox or any
member of its Group has the right under such Patent to grant licenses to
Conduent of the scope granted by Xerox and the members of the Xerox Group to
Conduent and the members of the Conduent Group in Article III of this Agreement
without the payment of royalties or other consideration to any third parties
(excluding employees of Xerox and employees of members of its Group); provided,
however, that no Patent shall be considered a Xerox Patent if it is a Xerox
Restricted Patent.

“Xerox Products” means all products, services or offerings, including Managed
Print Services, of the businesses in which Xerox or any member of its Group is
or hereafter becomes engaged, by, without limitation, designing, making, using,
distributing, selling, offering for sale, leasing, licensing, importing,
exporting, supplying, disposing of or otherwise distributing, through multiple
tiers of distribution, such products, services or offerings, including the
business of making (but not having made) third party products for third parties
when Xerox or any member of its Group is acting as a contract manufacturer or
foundry for such third parties. The term Xerox Products includes the Technology
embodied in or used to make or deliver the products, services or offerings
referred to in the preceding sentence as well as marketing and other collateral
materials related thereto.

“Xerox R&D Divisions” means the Xerox research and development divisions listed
or described on Schedule F.

“Xerox R&D Projects” means (a) the Excluded R&D Projects and (b) research or
development projects underway prior to the Distribution within the Xerox R&D
Divisions that are not reasonable extensions of, or improvements on, Xerox
Current Products or Xerox Legacy Products.

“Xerox Restricted Patent” means any Patent under which Xerox is restricted from
granting a license to Conduent pursuant to an agreement with a third party.

 

13



--------------------------------------------------------------------------------

ARTICLE II

TRANSFERRED INTELLECTUAL PROPERTY RIGHTS AND TECHNOLOGY AND ASSUMPTION OF
LIABILITIES

SECTION 2.01. Assignment of Intellectual Property Rights. (a) Subject to the
terms and conditions of this Agreement, effective as of the Distribution, Xerox
hereby sells, assigns, transfers and conveys, and agrees to cause the members of
its Group to hereby, sell, assign, transfer and convey, to Conduent all of the
right, title and interest of the Xerox Group in, to and under all Transferred
Intellectual Property Rights, subject to the licenses granted to Xerox and the
members of its Group in Article IV below and all other licenses granted or that
a Party has an obligation to grant under any such Intellectual Property Rights
existing and in full force and effect as of immediately prior to the
Distribution (subject to the terms and conditions contained in each such
license). Without limitation to the generality of the foregoing, with respect to
any United States intent-to-use trademark applications included in the
Transferred Intellectual Property Rights (“ITU Applications”), the assignment
granted hereunder accompanies the transfer of the business or portion of the
business of the assignor to which such ITU Applications pertain, and that
business is ongoing and existing, or the transfer of such ITU Applications shall
not be effective until the expiration of any period during which the assignment
thereof would impair, under applicable federal law, the registrability of such
ITU Applications or the validity or enforceability of registrations issuing from
such ITU Applications. The assignment of Transferred Intellectual Property
Rights herein includes all of Xerox’s and its Group members’ right, title and
interest in and to any and all proceeds, causes of action and rights of recovery
against third parties for past and future infringement, misappropriation or
other violation or impairment of any of the Transferred Intellectual Property
Rights. The Parties shall, and shall cause their respective Group members (as
applicable) to, execute intellectual property assignments in a form
substantially similar to that attached as Schedule A1 (the “Patent Assignment
Agreement”), Schedule A2 (the “Trademark Assignment Agreement”), and Schedule A3
(the “Copyright Assignment”), as well as such additional case specific
assignments as deemed appropriate to carry out the intent of the Parties, as
applicable (collectively, the “Intellectual Property Assignment Agreements”),
for recordation with the appropriate Governmental Authority.

(b) Recording Change of Ownership of the Transferred Intellectual Property
Rights. Conduent shall have the sole responsibility, at its sole cost and
expense, to file the Intellectual Property Assignment Agreements and any other
forms or documents as required to record the assignment of any Transferred
Intellectual Property Rights from Xerox and the members of its Group to
Conduent; provided, however, that, upon written request, Xerox shall provide
reasonable assistance to Conduent to record the assignment, at Conduent’s sole
cost and expense.

(c) Responsibility for Transferred Patents. Xerox shall pay all fees incurred
and respond to all office actions due with respect to the Transferred Patents up
to and including the Distribution Date. Conduent shall, in its sole discretion,
pay all fees incurred and respond to all office actions due with respect to the
Transferred Patents after the Distribution Date. At or prior to the
Distribution, Xerox shall provide Conduent with a listing, in a form to be
agreed upon by the Parties, of: (i) all known responses to office

 

14



--------------------------------------------------------------------------------

actions and fees due with respect to the Transferred Patents in all relevant
jurisdictions with due dates within 120 days of the Distribution Date; and
(ii) a copy of all hard-copy or digitally stored Docket Files relating to the
Transferred Patents, unless such files are in the possession of Xerox’s outside
counsel or agents, in which case Xerox shall send written instructions to its
counsel and agents directing them to act in accordance with Conduent’s
instructions with respect to such files.

(d) Purchase of Certain Transferred Patents. The Parties hereby expressly agree
that, as consideration for the sale, assignment, transfer and conveyance of the
Specified Purchase Patents, Specified Purchase IDs and Specified Purchase
Projects included in the Transferred Intellectual Property Rights pursuant to
this Section 2.01, Conduent (or any applicable member of its Group) shall pay to
Xerox (or any applicable member of its Group) an amount equal to the Specified
Purchase Price, at such time and by such method as shall reasonably be agreed by
the Parties.

SECTION 2.02. Common Infrastructure Copyrights. (a) Common Infrastructure
Copyrights shall be co-owned by Xerox and Conduent. Accordingly, each Party, or
the applicable member of its Group, transfers and assigns (as assignor) to the
other Party (as assignee), effective as of the Distribution Date, an undivided
one-half part of the whole right, title, and interest in Common Infrastructure
Copyrights owned by the assignor as of the Distribution Date, such undivided
one-half part to be held and enjoyed by the assignee, as fully and entirely as
the same would have been held and enjoyed by the assignor if this transfer had
not been made. Upon a Party’s written request, the other Party (and, to the
extent necessary, the members of its Group) shall execute documents confirming
the assignment of such co-ownership interest to the requesting Party. Subject to
Article VI, each co-owner shall be free to exploit the Common Infrastructure
Copyrights without further consent and without accounting to the other co-owner.
Each Party shall indemnify, defend and hold harmless the other Party, each other
member of the other Party’s Group, and each of their respective former and
current directors, officers and employees, and each of the heirs, executors,
successors and assigns of any of the foregoing from and against any and all
Liabilities arising out of or resulting from the indemnifying Party’s or any
member of its Group’s exploitation of the Common Infrastructure Copyrights
following the Distribution.

(b) The Parties acknowledge that some of the materials associated with Common
Infrastructure Copyrights (e.g., documents, PowerPoint slides, photo
libraries, etc.) may also contain third party-owned copyrighted material
(“3POCM”) such as fonts, images and graphics, which are licensed to a Party.
This provision therefore does not extend to such 3POCM, and each Party is solely
responsible for obtaining its own licenses to the 3POCM. Each Party shall
indemnify, defend and hold harmless the other Party, each other member of the
other Party’s Group, and each of their respective former and current directors,
officers and employees, and each of the heirs, executors, successors and assigns
of any of the foregoing from and against any and all claims by third parties
arising out of or relating to the indemnifying Party’s or any member of its
Group’s use or exploitation of 3POCM following the Distribution.

 

15



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, and except as expressly permitted by the TLA,
the use of any Common Infrastructure Copyrights by or for one Party, and any
works related to, or based upon, any of the Common Infrastructure Copyrights,
may not contain any references to the other Party or any member of its Group (or
any of its or their marks, names, trade dress, logos or other source or business
identifiers), the other Party’s or any member of its Group’s publications,
personnel (including senior management) or management structures, or any other
indication (other than the verbatim or paraphrased reproduction of the content)
that such works are based upon any Common Infrastructure Copyrights that
originated with the other Party or any member of its Group.

(d) Neither Xerox nor Conduent shall have any obligation to the other to
(i) notify of any changes or proposed changes to any of the Common
Infrastructure Copyrights, (ii) include the other in any consideration of
proposed changes to any of the Common Infrastructure Copyrights, (iii) provide
draft changes of any of the Common Infrastructure Copyrights to the other for
review or comment or (iv) provide the other with any updated materials relating
to any of the Common Infrastructure Copyrights.

SECTION 2.03. Common Infrastructure Trade Secrets. Common Infrastructure Trade
Secrets shall be co-owned by Xerox and Conduent. Accordingly, each Party, or the
applicable member of its Group, transfers and assigns (as assignor) to the other
Party (as assignee), effective as of the Distribution Date, an undivided
one-half part of the whole right, title, and interest in Common Infrastructure
Trade Secrets owned by the assignor as of the Distribution Date, such undivided
one-half part to be held and enjoyed by the assignee, as fully and entirely as
the same would have been held and enjoyed by the assignor if this transfer had
not been made. Upon a Party’s written request, the other Party (and, to the
extent necessary, the members of its Group) shall execute documents confirming
the assignment of such co-ownership interest to the requesting Party. Subject to
Article VI, below, each co-owner shall be free to exploit the Common
Infrastructure Trade Secrets without further consent and without accounting to
the other co-owner. Notwithstanding the foregoing, neither of the joint owners
(Conduent, Xerox) shall make a Common Infrastructure Trade Secret public or
otherwise destroy or impair the Trade Secret status of a Common Infrastructure
Trade Secret without the advance, written consent of the other joint owner. Each
Party shall indemnify, defend and hold harmless the other Party, each other
member of the other Party’s Group, and each of their respective former and
current directors, officers and employees, and each of the heirs, executors,
successors and assigns of any of the foregoing from and against any and all
Liabilities arising out of or resulting from the indemnifying Party’s or any
member of its Group’s exploitation of the Common Infrastructure Trade Secrets
following the Distribution.

SECTION 2.04. Acceptance and Assumption of Transferred Intellectual Property
Liabilities. Subject to the terms and conditions of this Agreement, effective as
of the Distribution, Conduent shall, and shall cause the applicable members of
its Group to, accept, assume and agree faithfully to perform, discharge and
fulfill the Transferred Intellectual Property Liabilities in accordance with
their respective terms. Conduent shall, and shall cause the applicable members
of its Group to, be responsible for all Transferred Intellectual Property
Liabilities, regardless of when or where such Transferred

 

16



--------------------------------------------------------------------------------

Intellectual Property Liabilities arose or arise, or whether the facts on which
they are based occurred prior to, at or subsequent to the Distribution,
regardless of where or against whom such Transferred Intellectual Property
Liabilities are asserted or determined or whether asserted or determined prior
to the date of this Agreement. Notwithstanding the foregoing, for the avoidance
of doubt, the scope of Conduent’s obligations with respect to any Common
Infrastructure Liabilities shall be co-extensive with, and not greater than, the
scope of Xerox’s obligations with respect to Common Infrastructure Liabilities.

SECTION 2.05. Acceptance and Assumption by Xerox of Common Infrastructure
Liabilities. Subject to the terms and conditions of this Agreement, effective as
of the Distribution, Xerox shall, and shall cause the applicable members of its
Group to, accept, assume and agree faithfully to perform, discharge and fulfill
the Xerox Common Infrastructure Liability Percentage of any Common
Infrastructure Liabilities in accordance with their respective terms. Xerox
shall, and shall cause the applicable members of its Group to, be responsible
for the Xerox Common Infrastructure Liability Percentage of any Common
Infrastructure Liabilities, regardless of where such Common Infrastructure
Liabilities arose, or whether such Common Infrastructure Liabilities are
asserted or determined prior to or after the date of this Agreement.

SECTION 2.06. Delayed Transfers; Wrong Pockets. (a) In the event that it is
discovered after the Distribution that there was an omission of (i) the transfer
or conveyance by Xerox (or a member of the Xerox Group) or the acceptance or
assumption by Conduent (or a member of the Conduent Group) of any Transferred
Intellectual Property Right, Transferred Intellectual Property Liability, Common
Infrastructure Right or Common Infrastructure Liability, as the case may be, or
(ii) the transfer or conveyance by one Party (or any other member of its Group)
to, or the acceptance or assumption by, the other Party (or any other member of
its Group) of any Intellectual Property Right, Intellectual Property Liability,
Common Infrastructure Right or Common Infrastructure Liability, as the case may
be, that, had the Parties given specific consideration to such Intellectual
Property Right, Intellectual Property Liability, Common Infrastructure Right or
Common Infrastructure Liability prior to the Distribution, would have otherwise
been so transferred, conveyed, accepted or assumed, as the case may be, pursuant
to this Agreement, the Parties shall use reasonable best efforts to promptly
effect such transfer, conveyance, acceptance or assumption of such Intellectual
Property Right, Intellectual Property Liability, Common Infrastructure Right or
Common Infrastructure Liability. Any transfer, conveyance, acceptance or
assumption made pursuant to this Section 2.06(a) shall be treated by the Parties
for all purposes as if it had occurred as of the Distribution, except as
otherwise required by applicable Law or a Final Determination.

(b) In the event that it is discovered after the Distribution that there was a
transfer or conveyance by Xerox (or a member of the Xerox Group) to, or the
acceptance or assumption by, Conduent (or a member of the Conduent Group) of any
Transferred Intellectual Property Right, Transferred Intellectual Property
Liability, Common Infrastructure Right or Common Infrastructure Liability, as
the case may be, that should not have been transferred, the Parties shall use
reasonable best efforts to promptly transfer or convey such Transferred
Intellectual Property Right, Transferred

 

17



--------------------------------------------------------------------------------

Intellectual Property Liability, Common Infrastructure Right or Common
Infrastructure Liability back to the transferring or conveying Party or to
rescind any acceptance or assumption of such Transferred Intellectual Property
Right, Transferred Intellectual Property Liability, Common Infrastructure Right
or Common Infrastructure Liability, as the case may be. Any transfer or
conveyance made or acceptance or assumption rescinded pursuant to this
Section 2.06(b) shall be treated by the Parties for all purposes as if such
Transferred Intellectual Property Right, Transferred Intellectual Property
Liability, Common Infrastructure Right or Common Infrastructure Liability had
never been originally transferred, conveyed, accepted or assumed, as the case
may be, except as otherwise required by applicable Law or a Final Determination.

(c) To the extent that any transfer or conveyance of any Intellectual Property
Right or Common Infrastructure Right or acceptance or assumption of any
Intellectual Property Liability or Common Infrastructure Liability required by
this Agreement to be so transferred, conveyed, accepted or assumed shall not
have been effected as of the Distribution Date, the Parties shall use reasonable
best efforts to effect such transfer, conveyance, acceptance or assumption as
promptly following the Distribution Date as shall be practicable. Nothing in
this Agreement shall be deemed to require the transfer or conveyance of any
Intellectual Property Rights or Common Infrastructure Rights or the acceptance
or assumption of any Intellectual Property Liabilities or Common Infrastructure
Liabilities which by their terms or operation of Law cannot be so transferred,
conveyed, accepted or assumed; provided, however, that the Parties shall use
reasonable best efforts to obtain any necessary Consents for the transfer,
conveyance, acceptance or assumption (as applicable) of all Transferred
Intellectual Property Rights, Transferred Intellectual Property Liabilities,
Common Infrastructure Rights and Common Infrastructure Liabilities required by
this Agreement to be so transferred, conveyed, accepted or assumed; provided
further that neither Party nor any member of its Group shall be required to
contribute capital, pay or grant any consideration or concession in any form
(including providing any letter of credit, guaranty or other financial
accommodation) to any Person in order to obtain or make any such Consent. In the
event that any such transfer, conveyance, acceptance or assumption (as
applicable) has not been completed effective as of and after the Distribution
Date, the Party retaining such Transferred Intellectual Property Right,
Transferred Intellectual Property Liability, Common Infrastructure Right or
Common Infrastructure Liability (or the member of the Party’s Group retaining
such Transferred Intellectual Property Right, Transferred Intellectual Property
Liability, Common Infrastructure Right or Common Infrastructure Liability) shall
thereafter hold such Intellectual Property Right or Common Infrastructure Right
for the use and benefit of the Party entitled thereto (at the expense of the
Party entitled thereto) and retain such Intellectual Property Liability or
Common Infrastructure Liability for the account, and at the expense, of the
Party by whom such Intellectual Property Liability or Common Infrastructure
Liability should have been assumed or accepted pursuant to this Agreement, and
take such other actions as may be reasonably requested by the Party to which
such Intellectual Property Right or Common Infrastructure Right should have been
transferred or conveyed, or by whom such Intellectual Property Liability or
Common Infrastructure Liability should have been assumed or accepted, as the
case may be, in order to place such Party, insofar as reasonably possible, in
the same position as would have existed had such Transferred

 

18



--------------------------------------------------------------------------------

Intellectual Property Right, Transferred Intellectual Property Liability, Common
Infrastructure Right or Common Infrastructure Liability been transferred,
conveyed, accepted or assumed (as applicable) as contemplated by this Agreement,
including possession, use, risk of loss, potential for gain/loss and control
over such Transferred Intellectual Property Right, Transferred Intellectual
Property Liability, Common Infrastructure Right or Common Infrastructure
Liability. As and when any such Transferred Intellectual Property Right,
Transferred Intellectual Property Liability, Common Infrastructure Right or
Common Infrastructure Liability becomes transferable, the Parties shall use
reasonable best efforts to promptly effect such transfer, conveyance, acceptance
or assumption (as applicable). Any transfer, conveyance, acceptance or
assumption made pursuant to this Section 2.06(c) shall be treated by the Parties
for all purposes as if it had occurred as of the Distribution Date, except as
otherwise required by applicable Law or a Final Determination.

(d) The Party retaining any Transferred Intellectual Property Right, Transferred
Intellectual Property Liability, Common Infrastructure Right or Common
Infrastructure Liability due to the deferral of the transfer and conveyance of
such Intellectual Property Right or Common Infrastructure Right or the deferral
of the acceptance and assumption of such Intellectual Property Liability or
Common Infrastructure Liability pursuant to this Section 2.06 or otherwise shall
not be obligated by this Agreement, in connection with this Section 2.06, to
expend any money or take any action that would require the expenditure of money
(other than reasonable out-of-pocket expenses, attorneys’ fees and recording or
similar fees, all of which shall be promptly reimbursed by the Party or the
member of the Party’s Group entitled to such Intellectual Property Right or
Common Infrastructure Right or intended to assume such Intellectual Property
Liability or Common Infrastructure Liability, as applicable) unless and to the
extent the Party or the member of the Party’s Group entitled to such
Intellectual Property Right or Common Infrastructure Right or intended to assume
such Intellectual Property Liability or Common Infrastructure Liability, as
applicable, advances or agrees to reimburse it for the applicable expenditures.

ARTICLE III

LICENSES FROM XEROX TO CONDUENT

SECTION 3.01. License Grants. Xerox hereby grants, and agrees to cause the
members of the Xerox Group to hereby grant, to Conduent and the members of the
Conduent Group the following personal, irrevocable (except as set forth in
Article VIII and Article IX), non-exclusive (except as set forth in
Section 3.01(a) of Schedule H), worldwide, royalty-free and non-transferable
(except as set forth in Article VIII) licenses under the Licensed Xerox IPR
subject to the terms of this Agreement as follows:

(a) Patents.

(i) Under the Retained Tier 1 Patents that are included in Licensed Xerox IPR,
to do the following with regard to Conduent Products solely within

 

19



--------------------------------------------------------------------------------

the Conduent Field: (A) to make (including the right to practice any methods,
processes and procedures), (B) to have made (subject to Section 3.02), and
(C) to use, lease, sell, offer for sale and import.

(ii) Under the Retained Tier 2 Patents that are included in Licensed Xerox IPR,
solely for uses in accordance with the license terms set forth in
Section 3.01(a) of Schedule H hereto.

(iii) The Xerox Patent licenses set forth in this Section 3.01(a) shall
terminate, with respect to each individual licensed Xerox Patent, upon the
expiration of its term.

(b) Trademarks. As to certain Trademarks owned by Xerox or the members of its
Group as of the Distribution Date, Xerox agrees to grant, and to cause Xerox
Overseas, Inc. to grant, Conduent a license as set forth in the TLA. To the
extent there is a conflict between the terms of this Agreement and the TLA, the
terms of the TLA shall control.

(c) Copyrights.

(i) Under the Retained Tier 1 Copyrights that are included in Licensed Xerox
IPR, (A) to reproduce and have reproduced (subject to Section 3.02) the works of
authorship included therein and derivative works thereof prepared by or on
behalf of Conduent, in whole or in part, solely as part of Conduent Products in
the Conduent Field, (B) to prepare derivative works or have derivative works
prepared for it based upon such works of authorship solely to create Conduent
Products in the Conduent Field, (C) to distribute (by any means and using any
technology, whether now known or unknown) copies of the works of authorship
included therein (and derivative works thereof prepared by or on behalf of
Conduent) to the public by sale or other transfer of ownership or by rental,
lease or lending, solely as part of Conduent Products in the Conduent Field,
(D) to perform (by any means and using any technology, whether now known or
unknown, including electronic transmission) and display the works of authorship
included therein (and derivative works thereof prepared by or on behalf of
Conduent), in all cases solely as part of Conduent Products in the Conduent
Field, and (E) to use such works of authorship (and derivative works thereof
prepared by or on behalf of Conduent) to design, develop, make and have made
(subject to Section 3.02), sell and support solely as part of Conduent Products
in the Conduent Field.

(ii) Under the Retained Tier 2 Copyrights that are included in Licensed Xerox
IPR, solely for uses in accordance with the license terms set forth in
Section 3.01(c) of Schedule H hereto.

(iii) The Copyright licenses set forth in this Section 3.01(c) shall terminate,
with respect to each individual licensed Copyright, upon the expiration of its
term.

 

20



--------------------------------------------------------------------------------

(iv) The Parties acknowledge that some of the materials licensed under this
Section 3.01(c) (e.g., documents, PowerPoint slides, photo libraries, etc.) also
contain 3POCM such as fonts, images and graphics, which are licensed to Xerox
but that might not be sub-licensable to Conduent. The license granted under this
Section 3.01(c), therefore, does not extend to the use of such 3POCM, and
Conduent is solely responsible for obtaining its own licenses to the 3POCM.
Conduent shall also indemnify, defend and hold harmless Xerox, each other member
of the Xerox Group, and each of their respective former and current directors,
officers and employees, and each of the heirs, executors, successors and assigns
of any of the foregoing from and against any and all claims by third parties
arising out of or relating to Conduent’s or any member of its Group’s use or
exploitation of the 3POCM following the Distribution.

(d) Database Rights. Under the Database Rights that are included in Licensed
Xerox IPR, solely to extract data from the databases included therein and to use
such data (and Improvements thereof prepared by or on behalf of Conduent) solely
to design, develop, make and have made (subject to Section 3.02), sell and
support Conduent Products in the Conduent Field. The license set forth in this
Section 3.01(d) shall expire upon expiration of the term of each licensed
Database Right unless terminated earlier by operation of Law.

(e) Trade Secrets.

(i) Under the Retained Tier 1 Trade Secrets that are included in Licensed Xerox
IPR, solely to design, develop, make and have made (subject to Section 3.02),
sell and maintain Conduent Products in the Conduent Field.

(ii) Under the Retained Tier 2 Trade Secrets that are included in Licensed Xerox
IPR, solely for uses in accordance with the license terms set forth in
Section 3.01(e) of Schedule H hereto.

(iii) Since laboratory notebooks being retained by Xerox may contain information
about a mix of Xerox and Conduent IPR, Xerox shall retain such laboratory
notebooks in accordance with Xerox’s current retention policy for Xerox
laboratory notebooks, and Xerox shall provide Conduent with timely access to
such laboratory notebooks during normal business hours upon reasonable request.
The Trade Secret licenses set forth in this Section 3.01(e) shall continue until
a valid occurrence of an exception to the confidentiality obligations set forth
in Section 7.09 of the Separation Agreement or Section 6.03 below.

(f) Third-Party Licenses. With respect to Intellectual Property Rights licensed
to Xerox or the members of its Group by a third party, the license grants set
forth in this Article III shall be subject to all of the terms, conditions and
restrictions set forth in the relevant license agreement between Xerox (or a
member of its Group, as the case may be) and such third party. Licenses to
Conduent under Intellectual Property Rights owned by a third party shall expire
or terminate on the expiration or termination of the term of the corresponding
license agreement between such third party and Xerox (or the member of its
Group, as the case may be).

 

21



--------------------------------------------------------------------------------

(g) Access Methods. Conduent acknowledges and agrees that, subsequent to the
Distribution Date, Conduent and the members of its Group may no longer use
de-encryption algorithms or other access methods that were previously provided
by Xerox to internal Xerox users to enable those internal Xerox users to use
locked or encrypted copies of Xerox Commercial Software or other software,
except to the extent necessary to continue using those copies rightfully in use
before the Distribution Date. Xerox acknowledges and agrees to allow Conduent,
or a member of its Group, after the Distribution Date, reasonable access to any
of the Licensed Xerox IPR, materials or data licensed to them in this Article
III.

(h) Software. Without limiting the generality of the foregoing licenses granted
in this Section 3.01, or the transfer of rights with respect to software
transferred to Conduent pursuant to the Separation Agreement, such licenses
include the right to use, modify (including creating Software Derivatives), and
reproduce in source code and object code form such software (and Improvements
thereof made by or on behalf of Conduent) solely to create Conduent Products in
the Conduent Field, and to sell and maintain such software, in source code and
object code form, as part of such Conduent Products.

(i) Termination of Licenses to a Non-Group Member. Except as otherwise expressly
set forth herein, any and all licenses granted by Xerox to a member of the
Conduent Group hereunder shall terminate immediately at the time such entity
ceases to be a member of the Conduent Group.

SECTION 3.02. Have Made Rights. Subject to Section 3.02 of Schedule H hereto,
the licenses to Conduent and the members of its Group in Section 3.01 above
include the right to have contract manufacturers and foundries manufacture
Conduent Products based substantially on Conduent designs, solely for Conduent
or the members of its Group (including private label or OEM versions of such
Conduent Products) solely within the Conduent Field, and are not intended to
include foundry or contract manufacturing activities that Conduent or any member
of its Group may undertake on behalf of third parties, whether directly or
indirectly.

SECTION 3.03. Sublicenses. The licenses granted to Conduent and the members of
its Group in Section 3.01 above shall not include any right to grant any
sublicenses except as follows:

(a) Group Members. Conduent may grant sublicenses to members of its Group, even
if they become members of its Group after the Distribution Date, solely within
the scope of its licenses in Section 3.01 above and with no right for such
members of its Group to grant further sublicenses other than (i) to another
member of the Conduent Group, even if it becomes a member of the Conduent Group
after the Distribution Date; provided, however, that any such sublicense shall
only be effective for such time as such entity remains a member of the Conduent
Group, and (ii) as provided in Section 3.03(c), below.

 

22



--------------------------------------------------------------------------------

(b) Duration. Any sublicense granted pursuant to Section 3.03(a) above may be
made effective retroactively, but shall not be effective for any time prior to
the sublicensee becoming a member of the Conduent Group, and shall only be
effective for such times that such entity remains a member of the Conduent
Group.

(c) For Resale and End Users. Conduent and the members of its Group may grant
sublicenses to its distributors, resellers, OEM (Original Equipment
Manufacturer) customers, VAR (Value-added Reseller) customers, VAD (Value-added
Distributor) customers, downstream systems integrators and other downstream
channels of distribution solely with respect to the distribution of Conduent
Products to end users and solely within the scope of the licenses set forth in
Section 3.01(c) and Section 3.01(d) above with no further right to sublicense;
provided, however, that any such sublicense by a member of the Conduent Group
shall only be effective for such times that such sublicensing entity remains a
member of the Conduent Group.

SECTION 3.04. Improvements. As between Xerox and the members of its Group on the
one hand, and Conduent and the members of its Group on the other hand, Conduent
and the members of its Group hereby retain all right, title and interest,
including all Intellectual Property Rights and Common Infrastructure Rights, in
and to any Improvements made by or on behalf of Conduent or the members of its
Group from and after the Distribution Date (a) to any of the Transferred
Intellectual Property Rights and Common Infrastructure Copyrights, or Technology
related thereto, or (b) in the exercise of the licenses granted to it by Xerox
and the members of its Group in this Article III, subject in each case only to
the ownership interests of Xerox, the members of its Group and third parties in
the underlying Intellectual Property Rights that are improved. Conduent shall
not have any obligation under this Agreement to notify Xerox or the members of
the Xerox Group of any such Improvements made by or on behalf of it or the
members of its Group or to disclose or license any such Improvements to Xerox or
the members of its Group.

SECTION 3.05. Xerox Restricted Patents. Xerox hereby covenants on its own behalf
and on behalf of the members of its Group that, unless obligated to do so by any
third party agreement existing as of the Distribution Date, it will not assert
against Conduent or any member of the Conduent Group any Xerox Restricted Patent
to the extent that it would have been licensed hereunder but for the restriction
against Xerox or the members of the Xerox Group licensing such Patent to
Conduent contained in a third party agreement. Such covenant shall only be with
respect to any conduct that would have otherwise been licensed hereunder. Such
covenant shall be effective to the extent permitted by the third party
agreement.

SECTION 3.06. Infrastructure Grant. Subject to the terms of this Agreement,
Xerox hereby grants, and agrees to cause the members of the Xerox Group to
hereby grant, to Conduent and the members of the Conduent Group a personal,
irrevocable (except as set forth in Article VIII and Article IX), non-exclusive,
worldwide,

 

23



--------------------------------------------------------------------------------

royalty-free and non-transferable (except as set forth in Article VIII) license
under the Licensed Xerox IPR to use, compile, execute, display, perform, modify,
maintain, repair, reproduce, support and translate Technology of Xerox, or a
member of the Xerox Group, or Conduent, or a member of the Conduent Group, in
existence as of the Distribution Date, and reasonable extensions of or
improvements thereto, for carrying out internal business operations of the BPO
Business to the extent that (i) such Technology was used by the BPO Business as
of or prior to the Distribution Date in such internal business operations, and
(ii) no Xerox Current Product that is made available to Conduent on commercially
reasonable terms by Xerox is a reasonable substitute for such Technology.

ARTICLE IV

LICENSES FROM CONDUENT TO XEROX

SECTION 4.01. License Grants. Conduent hereby grants, and agrees to cause the
members of the Conduent Group to hereby grant, to Xerox and the members of the
Xerox Group the following personal, irrevocable (except as set forth in
Article VIII and Article IX), non-exclusive, worldwide, royalty-free and
non-transferable (except as set forth in Article VIII) licenses under the
Licensed Conduent IPR subject to the terms of this Agreement as follows:

(a) Patents.

(i) Under the Conduent Tier 1 Patents that are included in Licensed Conduent
IPR, to do the following with regard to Xerox Products solely within the Xerox
Field: (A) to make (including the right to practice any methods, processes and
procedures), (B) to have made (subject to Section 4.02), and (C) to use, lease,
sell, offer for sale and import.

(ii) Under the Conduent Tier 2 Patents that are included in Licensed Conduent
IPR, solely for uses in accordance with the license terms set forth in
Section 4.01(a) of Schedule H hereto.

(iii) The Conduent Patent licenses set forth in this Section 4.01(a) shall
terminate, with respect to each individual licensed Conduent Patent, upon the
expiration of its term.

(b) Copyrights.

(i) Under the Transferred Tier 1 Copyrights that are included in Licensed
Conduent IPR, (A) to reproduce and have reproduced (subject to Section 4.02) the
works of authorship included therein and derivative works thereof prepared by or
on behalf of Xerox, in whole or in part, solely as part of Xerox Products in the
Xerox Field, (B) to prepare derivative works or have derivative works prepared
for it based upon such works of authorship solely to create Xerox Products in
the Xerox Field, (C) to distribute (by any means and using any technology,
whether now known or unknown) copies of the works of authorship included therein
(and derivative works thereof prepared by or on behalf of Xerox)

 

24



--------------------------------------------------------------------------------

to the public by sale or other transfer of ownership or by rental, lease or
lending, solely as part of Xerox Products in the Xerox Field, (D) to perform (by
any means and using any technology, whether now known or unknown, including
electronic transmission) and display the works of authorship included therein
(and derivative works thereof prepared by or on behalf of Xerox), in all cases
solely as part of Xerox Products in the Xerox Field, and (E) to use such works
of authorship (and derivative works thereof prepared by or on behalf of Xerox)
to design, develop, make and have made (subject to Section 4.02), sell and
support solely as part of Xerox Products in the Xerox Field.

(ii) Under the Transferred Tier 2 Copyrights that are included in Licensed
Conduent IPR, solely for uses in accordance with the license terms set forth in
Section 4.01(b) of Schedule H hereto.

(iii) The Copyright licenses set forth in this Section 4.01(b) shall terminate,
with respect to each individual licensed Copyright, upon the expiration of its
term.

(iv) The Parties acknowledge that some of the materials licensed under this
provision (e.g., documents, PowerPoint slides, photo libraries, etc.) also
contain 3POCM such as fonts, images and graphics, which are licensed to Conduent
but that might not be sub-licensable to Xerox. The license granted under this
Section 4.01(b), therefore, does not extend to the use of such 3POCM, and Xerox
is solely responsible for obtaining its own licenses to the 3POCM. Xerox shall
also indemnify, defend and hold harmless Conduent, each other member of the
Conduent Group, and each of their respective former and current directors,
officers and employees, and each of the heirs, executors, successors and assigns
of any of the foregoing from and against any and all claims by third parties
arising out of or relating to Xerox’s or any member of its Group’s use or
exploitation of the 3POCM following the Distribution.

(c) Database Rights. Under the Database Rights that are included in Licensed
Conduent IPR, solely to extract data from the databases included therein and to
use such data (and Improvements thereof prepared by or on behalf of Xerox)
solely to design, develop, make and have made (subject to Section 4.02), sell
and support Xerox Products in the Xerox Field. The license set forth in this
Section 4.01(c) shall expire upon expiration of the term of each licensed
Database Right unless terminated earlier by operation of Law.

(d) Trade Secrets.

(i) Under the Transferred Tier 1 Trade Secrets that are included in Licensed
Conduent IPR, solely to design, develop, make and have made (subject to
Section 4.02), sell and maintain Xerox Products in the Xerox Field.

 

25



--------------------------------------------------------------------------------

(ii) Under the Transferred Tier 2 Trade Secrets that are included in Licensed
Conduent IPR, solely for uses in accordance with the license terms set forth in
Section 4.01(d) of Schedule H hereto.

(iii) Since laboratory notebooks being retained by Conduent may contain
information about a mix of Xerox and Conduent IPR, Conduent shall retain such
laboratory notebooks for the period of time required by Conduent’s current
retention policy for Conduent laboratory notebooks, or 10 years, whichever is
longer, and Conduent shall provide Xerox with timely access to such laboratory
notebooks during normal business hours upon reasonable request. The Trade Secret
licenses set forth in this Section 4.01(d) shall continue until a valid
occurrence of an exception to the confidentiality obligations set forth in
Section 7.09 of the Separation Agreement or Section 6.03 below.

(e) Third-Party Licenses. With respect to Intellectual Property Rights licensed
to Conduent or the members of its Group by a third party, the license grants set
forth in this Article IV shall be subject to all of the terms, conditions and
restrictions set forth in the relevant license agreement between Conduent (or a
member of its Group, as the case may be) and such third party. Licenses to Xerox
under Intellectual Property Rights owned by a third party shall expire or
terminate on the expiration or termination of the term of the corresponding
license agreement between such third party and Conduent (or the member of its
Group, as the case may be).

(f) Access Methods. Xerox acknowledges and agrees that, subsequent to the
Distribution Date, Xerox and the members of its Group may no longer use
de-encryption algorithms or other access methods that were previously provided
by the BPO Business to internal Xerox users to enable those internal Xerox users
to use locked or encrypted copies of Conduent Commercial Software or other
software, except to the extent necessary to continue using those copies
rightfully in use before the Distribution Date. Conduent acknowledges and agrees
to allow Xerox, or a member of its Group, after the Distribution Date,
reasonable access to any of the Licensed Conduent IPR, materials or data
licensed to them in this Article IV.

(g) Software. Without limiting the generality of the foregoing licenses granted
in this Section 4.01, or the transfer of rights with respect to software
transferred to Xerox pursuant to the Separation Agreement, such licenses include
the right to use, modify (including creating Software Derivatives), and
reproduce in source code and object code form such software (and Improvements
thereof made by or on behalf of Xerox) solely to create Xerox Products in the
Xerox Field, and to sell and maintain such software, in source code and object
code form, as part of such Xerox Products.

(h) Termination of Licenses to a Non-Group Member. Except as otherwise expressly
set forth herein, any and all licenses granted by Conduent to a member of the
Xerox Group hereunder shall terminate immediately at the time such entity ceases
to be a member of the Xerox Group.

 

26



--------------------------------------------------------------------------------

SECTION 4.02. Have Made Rights. Subject to Section 4.02 of Schedule H hereto,
the licenses to Xerox and the members of its Group in Section 4.01 above shall
include the right to have contract manufacturers and foundries manufacture Xerox
Products based substantially on Xerox designs, solely for Xerox or the members
of its Group (including private label or OEM versions of such Xerox Products)
solely within the Xerox Field, and are not intended to include foundry or
contract manufacturing activities that Xerox or any member of its Group may
undertake on behalf of third parties, whether directly or indirectly.

SECTION 4.03. Sublicenses. The licenses granted to Xerox and the members of its
Group in Section 4.01 above shall not include any right to grant any sublicenses
except as follows:

(a) Group Members. Xerox may grant sublicenses to members of its Group, even if
they become members of its Group after the Distribution Date, solely within the
scope of its licenses in Section 4.01 above and with no right for such members
of its Group to grant further sublicenses other than (i) to another member of
the Xerox Group, even if it becomes a member of the Xerox Group after the
Distribution Date; provided, however, that any such sublicense shall only be
effective for such time as such entity remains a member of the Xerox Group, and
(ii) as provided in Section 4.03(c), below.

(b) Duration. Any sublicense granted pursuant to Section 4.03(a) above may be
made effective retroactively, but shall not be effective for any time prior to
the sublicensee becoming a member of the Xerox Group, and shall only be
effective for such times that such entity remains a member of the Xerox Group.

(c) For Resale and End Users. Xerox and the members of its Group may grant
sublicenses to its distributors, resellers, OEM (Original Equipment
Manufacturer) customers, VAR (Value-added Reseller) customers, VAD (Value-added
Distributor) customers, downstream systems integrators and other downstream
channels of distribution solely with respect to the distribution of Xerox
Products to end users and solely within the scope of the licenses set forth in
Section 4.01(b) and 4.01(c) above with no further right to sublicense; provided,
however, that any such sublicense by a member of the Xerox Group shall only be
effective for such times that such sublicensing entity remains a member of the
Xerox Group.

SECTION 4.04. Improvements. As between Conduent and the members of its Group on
the one hand, and Xerox and the members of its Group on the other hand, Xerox
and the members of its Group hereby retain all right, title and interest,
including all Intellectual Property Rights, in and to any Improvements made by
or on behalf of Xerox or the members of its Group from and after the
Distribution Date (a) to any of the Transferred Intellectual Property Rights and
Common Infrastructure Copyrights, and Technology related thereto, or (b) in the
exercise of the licenses granted to it by Conduent and the members of its Group
in this Article IV, subject in each case only to the ownership interests of
Conduent, the members of its Group and third parties in the underlying
Intellectual Property Rights that are improved. Xerox shall not have any

 

27



--------------------------------------------------------------------------------

obligation under this Agreement to notify Conduent or the members of the
Conduent Group of any such Improvements made by or on behalf of it or the
members of its Group or to disclose or license any such Improvements to Conduent
or the members of its Group.

SECTION 4.05. Conduent Restricted Patents. Conduent hereby covenants on its own
behalf and on behalf of the members of its Group that, unless obligated to do so
by any third party agreement existing as of the Distribution Date, it will not
assert against Xerox or any member of the Xerox Group any Conduent Restricted
Patent to the extent that it would have been licensed hereunder but for the
restriction against Conduent or the members of the Conduent Group licensing such
Patent to Xerox contained in a third party agreement. Such covenant shall only
be with respect to any conduct that would have otherwise been licensed
hereunder. Such covenant shall be effective to the extent permitted by the third
party agreement.

SECTION 4.06. Infrastructure Grant. Subject to the terms of this Agreement,
Conduent hereby grants, and agrees to cause the members of the Conduent Group to
hereby grant, to Xerox and the members of the Xerox Group a personal,
irrevocable (except as set forth in Article VIII and Article IX), non-exclusive,
worldwide, royalty-free and non-transferable (except as set forth in Article
VIII) license under the Licensed Conduent IPR to use, compile, execute, display,
perform, modify, maintain, repair, reproduce, support and translate Technology
of Conduent, or a member of the Conduent Group, or Xerox, or a member of the
Xerox Group, in existence as of the Distribution Date, and reasonable extensions
of or improvements thereto, for carrying out internal business operations of the
Xerox Business to the extent that (i) such Technology was used by the Xerox
Business as of or prior to the Distribution Date in such internal business
operations, and (ii) no Conduent Current Product that is made available to Xerox
on commercially reasonable terms by Conduent is a reasonable substitute for such
Technology.

ARTICLE V

ADDITIONAL INTELLECTUAL PROPERTY RELATED MATTERS

SECTION 5.01. Assignments and Licenses. No Party or any member of its Group may
assign or grant a license in or to any of its Intellectual Property Rights
licensed to the other Party or any member of its Group pursuant to Article III
or Article IV, unless such assignment or grant is made subject to the licenses
granted herein. For the avoidance of doubt, a non-exclusive license grant shall
be deemed subject to the licenses granted herein.

SECTION 5.02. Assistance By Employees. Each of Xerox and Conduent agree to use
reasonable best efforts to make available, upon written request, the former,
current and future directors, officers, employees, other personnel and agents of
the Persons in its respective Group and any books, records or other documents
within its control or that it otherwise has the ability to make available, to
the extent that such Person (giving consideration to business demands of such
directors, officers, employees,

 

28



--------------------------------------------------------------------------------

other personnel and agents) or books, records or other documents may reasonably
be required in connection with any Administrative IP Proceeding or threatened or
contemplated Administrative IP Proceeding (including preparation for any such
Administrative IP Proceeding) in which either Xerox or Conduent or any Person or
Persons in its Group, as applicable, may from time to time be involved. Any
actual and reasonable out-of-pocket expenses associated with such assistance
shall be borne by the Party involved in the Administrative IP Proceeding. For
the purposes of this Section 5.02, “Administrative IP Proceedings” shall mean
the prosecution of, and other patent or trademark office proceedings (e.g.,
reissue, reexamination, interference, inter partes review, post-grant
review, etc.) regarding, the other Party’s Patent applications, Patents,
Trademarks and other Intellectual Property Rights.

SECTION 5.03. Inventor Compensation. Each Party will be responsible for
providing inventor incentive compensation, if any, to its and its Group members’
employees in accordance with its own internal policies and any applicable laws
and regulations. To the extent that a Party bases an inventor’s incentive
compensation on a Patent or a Patent application of the other Party, the Parties
will reasonably cooperate by providing to each other relevant information about
their Patents for which one or more inventors are employees of the other Party.
To the extent that inventor compensation is specified by local law, such as in
Germany and Japan, the Parties will reasonably cooperate in providing
information to each other in order to enable each Party to calculate inventor
compensation. No Party shall have any obligation to provide any inventor
incentive compensation to an employee of the other Party except as required by
law. Any information provided under this Section 5.03 shall be subject to
Section 6.03 and Section 7.09 of the Separation Agreement.

SECTION 5.04. No Implied Licenses. Nothing contained in this Agreement shall be
construed as conferring any rights (including the right to sublicense) by
implication, estoppel or otherwise, under any Intellectual Property Rights,
other than as expressly granted in this Agreement, and all other rights under
any Intellectual Property Rights licensed to a Party or the members of its Group
hereunder are expressly reserved by the Party granting the license. The Party
receiving the license hereunder acknowledges and agrees that the Party (or the
applicable member of its Group) granting the license is the sole and exclusive
owner of the Intellectual Property Rights so licensed.

SECTION 5.05. No Field Restrictions for Patent Licensing. Except as expressly
set forth in this Agreement, each Party and the members of its Group shall be
free to grant licenses of any sort under any of its owned Conduent Patents or
Xerox Patents (as the case may be) to any third party without restriction as to
field of use.

SECTION 5.06. No Obligation To Prosecute or Maintain Patents. Except as
expressly set forth in this Agreement, no Party or any member of its Group shall
have any obligation to seek, perfect or maintain any protection for any of its
Intellectual Property Rights. Without limiting the generality of the foregoing,
except as expressly set forth in this Agreement, no Party or any member of its
Group shall have any obligation to file any Patent application, to prosecute any
Patent, or secure any Patent rights or to maintain any Patent in force.

 

29



--------------------------------------------------------------------------------

SECTION 5.07. Technical Assistance. Except as expressly set forth in this
Agreement, in the Separation Agreement or any other mutually executed agreement
between the Parties or any of the members of their respective Groups, no Party
or any member of its Group shall be required to provide the other Party with any
technical assistance or to furnish any other Party with, or obtain on their
behalf, any documents, materials or other information or Technology.

SECTION 5.08. Third-Party Infringement. No Party or any member of its Group
shall have any obligation hereunder to institute or maintain any action or suit
against third parties for infringement or misappropriation of any Intellectual
Property Rights in or to any Technology licensed to the other Party hereunder,
or to defend any action or suit brought by a third party which challenges or
concerns the validity of any of such Intellectual Property Rights or which
claims that any Technology licensed to the other Party or any member of its
Group hereunder infringes or constitutes a misappropriation of any Intellectual
Property Rights of any third party. Except as set forth in Section 6.03(b) of
the TLA, each Party (the “Notifying Party”) may, but shall not be required to,
notify the other Party (the “Licensor”) in writing upon learning that a third
party may be infringing, misappropriating or otherwise violating or impairing
any Intellectual Property Rights of the Licensor that are licensed to the
Notifying Party under this Agreement. Such notification shall set forth in
reasonable specificity the identity of the suspected infringing third party and
the nature of the suspected infringement. The Notifying Party shall not take any
steps to contact any such third party without the Licensor’s prior written
permission, and the Licensor shall have the sole discretion to determine whether
and in what manner to address any actual or suspected unauthorized Third-Party
use and shall be exclusively entitled to any remedies, including monetary
damages, related thereto or resulting therefrom. In the event that the Licensor
decides to initiate any claim against any third party, the Notifying Party shall
reasonably cooperate with the Licensor, subject to Section 5.04. Any actual and
reasonable out-of-pocket expenses associated with such cooperation shall be
borne by the Licensor, expressly excluding the value of the time of the
Notifying Party’s personnel (regarding which the Parties shall agree on a case
by case basis with respect to reasonable compensation).

SECTION 5.09. Copyright Notices. Notwithstanding anything to the contrary
herein, as to works in which Conduent or any member of its Group owns the
Copyright, to the extent any such works contain Copyright notices which indicate
Xerox or any member of its Group as the Copyright owner, Conduent may, but shall
not be required to, change such notices.

SECTION 5.10. No Challenge to Title. Each Party agrees that it shall not (and
shall cause the members of its Group not to), for any reason, during the term of
the licenses granted in Article III and Article IV, either itself do or
authorize any third party to do any of the following anywhere in the world with
respect to any Intellectual Property Rights licensed to it or the members of its
Group hereunder: (a) represent to any third party in any manner that it owns or
has any ownership rights in such Intellectual Property Rights; (b) apply for any
registration of such Intellectual Property Rights (including federal, state and
national registrations); or (c) impair, dispute or contest the validity,
enforceability or registrability of the other Party’s (or any of the members of
such other Party’s Group) right, title and interest in and to such Intellectual
Property Rights.

 

30



--------------------------------------------------------------------------------

SECTION 5.11. Xerox Use Covenant. Xerox agrees that it will not use the Retained
Tier 2 Copyrights in or to the Covenant Software or the Retained Tier 2 Trade
Secrets included in or embodied by the Covenant Software, in each case solely
with respect to the uses identified in Schedule J hereto.

SECTION 5.12. Group Members. Each Party shall cause the members of its Group to
comply with all applicable provisions of this Agreement.

ARTICLE VI

CONFIDENTIAL INFORMATION

SECTION 6.01. Contract Manufacturing. Notwithstanding anything to the contrary
herein, each Party agrees that, in exercising its “Have-Made” rights (by
Conduent, pursuant to Section 3.02, or by Xerox, pursuant to Section 4.02), each
Party and the members of its Group may only disclose Trade Secrets licensed from
the other Party or a member of its Group in Article III or Article IV to the
extent expressly permitted by this Agreement, and then only if it has executed a
written confidentiality agreement with the third party contract manufacturer
with appropriate, industry standard terms, and in all cases containing terms and
conditions pertaining to the protection of proprietary and confidential
information no less restrictive than those set forth in this Article VI and
Section 7.09 of the Separation Agreement.

SECTION 6.02. Source Code. In addition to the provisions of Section 7.09 of the
Separation Agreement, Xerox shall maintain the confidentiality of all
information and documents related to all Licensed Conduent Source Code and
Conduent shall maintain the confidentiality of all information and documents
related to all Licensed Xerox Source Code until the expiration of any Copyright
therein. Each Party shall use (and shall cause the members of its Group to use)
the same degree of care as it uses to protect its own proprietary source code,
but in any case no less than a reasonable degree of care, to prevent
unauthorized use, dissemination or publication of the source code. Any third
party disclosure necessary to make commercial use of the source code shall be
made only under a confidentiality agreement with terms no less restrictive than
those of this Article VI. Source code shall cease to qualify as confidential
information if it (a) becomes publicly available without breach of this
Agreement, or (b) is obtained by the licensed party from a third party lawfully
in possession of the source code and which provides the source code without
breach of any duty of confidentiality owed directly or indirectly to the source
code owner (either Xerox or Conduent, as may be applicable). Notwithstanding the
provisions of this Section 6.02, each Party and the members of its Group may
disclose the source code of the other Party and the members of its Group if
required by law, regulation or court order provided that the Party seeking to
disclose provides to the other Party notice and a reasonable opportunity to
object to, limit or condition the disclosure (e.g., to limit the disclosure to
the minimum necessary to comply with the law, regulation or court order and for
the disclosure to be made under protective order or other order of
confidentiality).

 

31



--------------------------------------------------------------------------------

SECTION 6.03. Trade Secrets. In addition to the provisions of Section 7.09 of
the Separation Agreement, Xerox shall maintain the confidentiality of the
Transferred Trade Secrets, the Trade Secrets licensed under Section 4.01(d)
above and the Common Infrastructure Trade Secrets, and Conduent shall maintain
the confidentiality of the Common Infrastructure Trade Secrets and the Trade
Secrets licensed under Section 3.01(e) above. Each Party shall use (and shall
cause the members of its Group to use) the same degree of care as it uses to
protect its own Trade Secrets, but in any case no less than a reasonable degree
of care, to prevent unauthorized use, dissemination or publication of the Trade
Secrets licensed to such Party under Section 4.01(d) or Section 3.01(e) above,
the Common Infrastructure Trade Secrets and, as to Xerox only, the Transferred
Trade Secrets. Any third party disclosure by either Party necessary to exploit
the Trade Secrets licensed to such Party under Section 4.01(d) or
Section 3.01(e) above or the Common Infrastructure Trade Secrets shall be made
only under a confidentiality agreement with terms no less restrictive than those
of this Article VI. A Trade Secret shall cease to qualify as confidential
information if it (a) becomes publicly available without breach of this
Agreement, or (b) is obtained from a third party lawfully in possession of the
Trade Secret and which provides the Trade Secret without breach of any duty of
confidentiality owed directly or indirectly to the Trade Secret owner (either
Xerox or Conduent, as may be applicable). For the avoidance of doubt, neither
Party shall seek registration of a Patent based on any invention disclosure
licensed to such Party under Section 4.01(d) or Section 3.01(e) above.
Notwithstanding the provisions of this Section 6.03, each Party and the members
of its Group may disclose the Trade Secret information of the other Party and
the members of its Group (i) if required by law, regulation or court order
provided that the Party seeking to disclose provides notice and a reasonable
opportunity to object to, limit or condition the disclosure (e.g., to limit the
disclosure to the minimum necessary to comply with the law, regulation or court
order and for the disclosure to be made under protective order or other order of
confidentiality), or (ii) with the other Party’s prior written consent.

ARTICLE VII

LIMITATION OF LIABILITY AND WARRANTY DISCLAIMER

SECTION 7.01. Limitation of Liability. Except as may expressly be set forth in
this Agreement, none of Xerox, Conduent or any other member of either Group
shall in any event have any Liability to the other or to any other member of the
other’s Group, or to any other Xerox Indemnitee or Conduent Indemnitee, as
applicable, under this Agreement (i) with respect to any matter to the extent
that such Party seeking indemnification or any member of its Group has engaged
in any knowing violation of Law or fraud in connection therewith or (ii) for any
indirect, special, punitive or consequential damages, whether or not caused by
or resulting from negligence or breach of obligations hereunder and whether or
not informed of the possibility of the existence of such damages; provided,
however, that the provisions of this Section 7.01(ii) shall not limit (a) a
Party’s indemnification obligations with respect to any Liability any

 

32



--------------------------------------------------------------------------------

Indemnitee may have to any third party not affiliated with any member of the
Xerox Group or the Conduent Group for any indirect, special, punitive or
consequential damages, or (b) the damages available to a Party for
(i) infringement or misappropriation of its Intellectual Property Rights by the
other Party or any member of the other Party’s Group, or (ii) breaches of
Article VI.

SECTION 7.02. Disclaimer of Representations and Warranties. Each of Xerox (on
behalf of itself and each other member of the Xerox Group) and Conduent (on
behalf of itself and each other member of the Conduent Group) understands and
agrees that, except as expressly set forth in this Agreement, no Party is
representing or warranting in any way, including any implied warranties of
merchantability, fitness for a particular purpose, title, registerability,
allowability, enforceability or non-infringement, as to any Intellectual
Property Rights or Intellectual Property Liabilities transferred or assumed as
contemplated hereby, as to the sufficiency of the Intellectual Property Rights
or Intellectual Property Liabilities transferred or assumed hereby for the
conduct and operations of the BPO Business or the Xerox Business, as applicable,
as to any Governmental Approvals or other Consents required in connection
therewith or in connection with any past transfers of the Intellectual Property
Rights or assumptions of the Intellectual Property Liabilities, as to the value
or freedom from any Security Interests of, or any other matter concerning, any
Intellectual Property Rights or Intellectual Property Liabilities of such Party,
or as to the absence of any defenses or rights of set-off or freedom from
counterclaim with respect to any claim or other Intellectual Property Rights, of
any such Party, or as to the legal sufficiency of any assignment, document or
instrument delivered hereunder to convey title to any Intellectual Property
Rights or thing of value upon the execution, delivery and filing hereof or
thereof. Except as may expressly be set forth herein, any such Intellectual
Property Rights are being transferred on an “as is,” “where is” basis and the
respective transferees shall bear the economic and legal risks that (a) any
conveyance shall prove to be insufficient to vest in the transferee good and
marketable title, free and clear of any Security Interest, and (b) any necessary
Governmental Approvals or other Consents are not obtained or that any
requirements of Laws or judgments are not complied with.

ARTICLE VIII

TRANSFERABILITY AND ASSIGNMENT

SECTION 8.01. No Assignment or Transfer Without Consent. Except as expressly set
forth in this Agreement, neither this Agreement nor any of the rights, interests
or obligations under this Agreement, including the Intellectual Property Rights
licenses granted pursuant to this Agreement, shall be assigned, in whole or in
part, by operation of Law or otherwise by either Party or any member of its
Group without the prior written consent of the other Party. Any purported
assignment without such consent shall be void. Subject to the preceding
sentences, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the Parties and their respective successors and
assigns. Notwithstanding the foregoing, either Party may assign this Agreement
without consent in connection with (a) a merger transaction in which such Party
is not the surviving entity and the surviving entity acquires or assumes all or
substantially all of

 

33



--------------------------------------------------------------------------------

such Party’s assets, or (b) the sale of all or substantially all of such Party’s
assets; provided, however, that the assignee expressly assumes in writing all of
the obligations of the assigning Party under this Agreement, and the assigning
Party provides written notice and evidence of such assignment and assumption to
the non-assigning Party. For the avoidance of doubt, in no event will the
licenses granted in this Agreement extend to products, product lines, services,
apparatus, devices, systems, components, hardware, software, processes,
solutions, any combination of the foregoing, or other offerings of the assignee
existing on or before the date of the transaction described in clauses (a) or
(b) of the preceding sentence, except to the extent that they were licensed
under the terms of this Agreement prior to such transaction.

SECTION 8.02. Divested Businesses. In the event a Party divests a business by
(a) spinning off a member of its Group by its sale or other disposition to a
third party, (b) reducing ownership or control in a member of its Group so that
it no longer qualifies as a member of its Group under this Agreement, or
(c) selling or otherwise transferring a line of business to a third party, and
provided that (1) the divested entity/line of business is maintained as a
separate corporate entity or the entity/line of business is merged with the
acquiring entity but maintained as a separately identifiable line of business,
and (2) the divested entity/line of business includes at least one marketable
product or service in a product or service line and tangible assets having a net
value of at least $25,000,000; (each such divested entity/line of business, a
“Divested Entity”), the Divested Entity shall retain those licenses granted to
it under this Agreement provided that the license granted shall be limited in
the 12 months immediately following such divestiture to a volume of licensed
products or services having an aggregate selling price equal to no more than the
aggregate selling prices of such products or services by said Divested Entity in
the 12 months preceding such divestiture plus 10%; and shall be limited, in each
of the successive 12-month periods following such transfer or spin off, to a
volume of licensed products or services having an aggregate selling price equal
to no more than the limit for the immediately preceding 12-month period plus
10%. The retention of any license grants are subject to the Divested Entity’s
and, in the event it is acquired by a third party, such third party’s execution
and delivery to the non-transferring Party, within 90 days of the effective date
of such assignment, of a duly authorized, written undertaking, agreeing to be
bound by the applicable terms of this Agreement. For the avoidance of doubt, in
no event shall any license retained by a former entity/line of business (as the
case may be) by virtue of the divestiture of a Divested Entity (i) be broader
than the licenses originally conveyed to a Party under the terms of this
Agreement, or (ii) apply to any products, product lines, services, apparatus,
devices, systems, components, hardware, software, processes, solutions, any
combination of the foregoing, or other offerings of any third party acquirer,
other than the Conduent Products or the Xerox Products (as the case may be) that
were transferred to the former entity/line of business under the divestiture of
a Divested Entity, or (iii) convey any further rights under this Section 8.02
after the initial divestiture of a Divested Entity. For the avoidance of doubt,
in the event that the divested entity/line of business is not a Divested Entity,
then the licenses granted to the divested entity/line of business shall
terminate as of the date the divested entity/line of business is divested.

 

34



--------------------------------------------------------------------------------

ARTICLE IX

REVOCATION AND TERMINATION OF LICENSE RIGHTS; TERMINATION

SECTION 9.01. Termination by Both Parties. Subject to Section 9.02, this
Agreement may not be terminated except by an agreement in writing signed by a
duly authorized officer of each of the Parties.

SECTION 9.02. Termination prior to the Distribution. This Agreement may be
terminated by Xerox at any time, in its sole discretion, prior to this
Distribution. In the event of any termination of this Agreement prior to the
Distribution, neither Party (nor any of its directors or officers) shall have
any Liability or further obligation to the other Party under this Agreement.

SECTION 9.03. Effect of Termination; Survival. Except with respect to
termination of the Agreement under Section 9.02, notwithstanding anything in
this Agreement to the contrary, Section 5.05, Article VI, Article VII, this
Section 9.03 and Article XI shall survive any termination of this Agreement.

ARTICLE X

FURTHER ASSURANCES

SECTION 10.01. Further Assurances. (a) In addition to the actions specifically
provided for elsewhere in this Agreement, each of the Parties shall use
reasonable best efforts, prior to, on and after the Distribution Date, to take,
or cause to be taken, all actions, and to do, or cause to be done, all things,
reasonably necessary, proper or advisable under applicable Laws and agreements
to consummate and make effective the transactions contemplated by this
Agreement.

(b) Without limiting the foregoing, prior to, on and after the Distribution
Date, each Party shall cooperate with the other Party, without any further
consideration, but at the expense of the requesting Party, (i) to execute and
deliver, or use reasonable best efforts to execute and deliver, or cause to be
executed and delivered, all instruments, including any instruments of
conveyance, assignment and transfer as such Party may reasonably be requested to
execute and deliver by the other Party, (ii) to make, or cause to be made, all
filings with, and to obtain, or cause to be obtained, all Consents of any
Governmental Authority or any other Person under any permit, license, agreement,
indenture or other instrument, and (iii) to take, or cause to be taken, all such
other actions as such Party may reasonably be requested to take by the other
Party from time to time, consistent with the terms of this Agreement, in order
to effectuate the provisions and purposes of this Agreement and any transfers of
Intellectual Property Rights or assignments and assumptions of Transferred
Intellectual Property Liabilities and Common Infrastructure Liabilities
hereunder.

(c) On or prior to the Distribution Date, Xerox and Conduent, in their
respective capacities as direct and indirect shareholders of their respective
Subsidiaries, shall each ratify any actions that are reasonably necessary or
desirable to be taken by Conduent or any other member of the Xerox Group, as the
case may be, to effectuate the transactions contemplated by this Agreement.

 

35



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

SECTION 11.01. Counterparts; Entire Agreement; Corporate Power. (a) This
Agreement may be executed in one or more counterparts, all of which counterparts
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each Party and delivered to the
other Party. This Agreement may be executed by facsimile or PDF signature and
scanned and exchanged by electronic mail, and such facsimile or PDF signature or
scanned and exchanged copies shall constitute an original for all purposes.

(b) This Agreement and the Appendices, Exhibits and Schedules hereto contain the
entire agreement between the Parties with respect to the subject matter hereof
and supersede all previous agreements, negotiations, discussions, writings,
understandings, commitments and conversations with respect to such subject
matter, and there are no agreements or understandings between the Parties with
respect to the subject matter hereof other than those set forth or referred to
herein or therein.

(c) Xerox represents on behalf of itself and each other member of the Xerox
Group, and Conduent represents on behalf of itself and each other member of the
Conduent Group, as follows:

(i) each such Person has the requisite corporate or other power and authority
and has taken all corporate or other action necessary in order to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby; and

(ii) this Agreement has been duly executed and delivered by it and constitutes,
or will constitute, a valid and binding agreement of it enforceable in
accordance with the terms thereof.

SECTION 11.02. Governing Law; Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the Laws of the State of New York, regardless
of the Laws that might otherwise govern under applicable principles of conflicts
of Laws thereof. Each Party irrevocably consents to the exclusive jurisdiction,
forum and venue of the Commercial Division of the Supreme Court of the State of
New York, New York County and the United States District Court for the Southern
District of New York over any and all claims, disputes, controversies or
disagreements between the Parties or any of their respective Subsidiaries,
Affiliates, successors and assigns under or related to this Agreement or any
document executed pursuant to this Agreement or any of the transactions
contemplated hereby or thereby.

 

36



--------------------------------------------------------------------------------

SECTION 11.03. Third-Party Beneficiaries. Except as otherwise expressly set
forth herein, the provisions of this Agreement are solely for the benefit of the
Parties hereto and are not intended to confer upon any Person except the Parties
hereto any rights or remedies hereunder, and there are no third-party
beneficiaries of this Agreement and this Agreement shall not provide any third
person with any remedy, claim, liability, reimbursement, cause of action or
other right in excess of those existing without reference to this Agreement.

SECTION 11.04. Notices. All notices or other communications under this Agreement
shall be in writing and shall be deemed to be duly given when (a) delivered in
person, (b) on the date received, if sent by a nationally recognized delivery or
courier service or (c) upon the earlier of confirmed receipt or the fifth
business day following the date of mailing if sent by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to Xerox, to:

Xerox Corporation

P.O. Box 4505, 45 Glover Avenue

Norwalk, CT 06850

Attn: General Counsel

Facsimile: 203-849-5152

with a copy to:

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

Attn: Robert I. Townsend III

     Eric L. Schiele

     O. Keith Hallam III

email: rtownsend@cravath.com

     eschiele@cravath.com

     khallam@cravath.com

Facsimile: 212-474-3700

If to Conduent, to:

Conduent Incorporated

233 Mount Airy Road, Suite 100

Basking Ridge, New Jersey

Attn: General Counsel

 

37



--------------------------------------------------------------------------------

with a copy to:

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

Attn: Robert I. Townsend III

     Eric L. Schiele

     O. Keith Hallam III

email: rtownsend@cravath.com

     eschiele@cravath.com

     khallam@cravath.com

Facsimile: 212-474-3700

Either Party may, by notice to the other Party, change the address to which such
notices are to be given.

SECTION 11.05. Export Control. Each Party agrees that it shall comply with all
applicable national and international laws and regulations relating to export
control in its country(ies), if any, involving any commodities, software,
services or technology within the scope of this Agreement.

SECTION 11.06. Bankruptcy. The Parties acknowledge and agree that all rights and
licenses granted by the other under or pursuant to this Agreement are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the United States
Bankruptcy Code, as amended (the “Bankruptcy Code”), licenses of rights to
“intellectual property” as defined under Section 101 of the Bankruptcy Code. The
Parties agree that, notwithstanding anything else in this Agreement, Xerox and
the members of the Xerox Group and Conduent and the members of the Conduent
Group, as licensees of such intellectual property rights under this Agreement,
shall retain and may fully exercise all of its rights and elections under the
Bankruptcy Code (including Xerox’s and the Xerox Group members’ and Conduent’s
and the Conduent Group members’ right to the continued enjoyment of the rights
and licenses respectively granted by under this Agreement).

SECTION 11.07. Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either Party. Upon any such determination, any such
provision, to the extent determined to be invalid, void or unenforceable, shall
be deemed replaced by a provision that such court determines is valid and
enforceable and that comes closest to expressing the intention of the invalid,
void or unenforceable provision.

 

38



--------------------------------------------------------------------------------

SECTION 11.08. Expenses. Except as expressly set forth in this Agreement, all
third-party fees, costs and expenses paid or incurred in connection with the
provisions of this Agreement will be paid by the Party incurring such fees or
expenses, whether or not the Distribution is consummated, or as otherwise agreed
by the Parties.

SECTION 11.09. Headings. The article, section and paragraph headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.

SECTION 11.10. Survival of Covenants. Except as expressly set forth in this
Agreement, the covenants in this Agreement and the Liabilities for the breach of
any obligations in this Agreement shall survive the Spin-Off and shall remain in
full force and effect.

SECTION 11.11. Waivers of Default. No failure or delay of any Party (or the
applicable member of its Group) in exercising any right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, or any course of conduct, preclude any
other or further exercise thereof or the exercise of any other right or
power. Waiver by any Party of any default by the other Party of any provision of
this Agreement shall not be deemed a waiver by the waiving Party of any
subsequent or other default.

SECTION 11.12. Specific Performance. Notwithstanding the procedures set forth in
Article IX, in the event of any actual or threatened default in, or breach of,
any of the terms, conditions and provisions of this Agreement, the affected
Party shall have the right to specific performance and injunctive or other
equitable relief of its rights under this Agreement, in addition to any and all
other rights and remedies at Law or in equity, and all such rights and remedies
shall be cumulative. The other Party shall not oppose the granting of such
relief on the basis that money damages are an adequate remedy. The Parties agree
that the remedies at Law for any breach or threatened breach hereof, including
monetary damages, are inadequate compensation for any loss and that any defense
in any action for specific performance that a remedy at Law would be adequate is
waived. Any requirements for the securing or posting of any bond with such
remedy are waived.

SECTION 11.13. Amendments. No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by any Party, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of each Party.

SECTION 11.14. Interpretation. Words in the singular shall be held to include
the plural and vice versa and words of one gender shall be held to include the
other gender as the context requires. The terms “hereof”, “herein”, “herewith”
and words of similar import, unless otherwise stated, shall be construed to
refer to this Agreement as a whole (including all of the schedules hereto) and
not to any particular provision of this

 

39



--------------------------------------------------------------------------------

Agreement. Article, Section or Schedule references are to the articles, sections
and schedules of or to this Agreement unless otherwise specified. Any
capitalized terms used in any Schedule to this Agreement but not otherwise
defined therein shall have the meaning as defined in this Agreement. Any
definition of or reference to any agreement, instrument or other document herein
(including any reference herein to this Agreement) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth herein).
The word “including” and words of similar import when used in this Agreement
shall mean “including, without limitation,” unless the context otherwise
requires or unless otherwise specified. The word “or” shall not be exclusive.

[SIGNATURE PAGES FOLLOW]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Intellectual Property Agreement
to be executed by their duly authorized representatives.

 

XEROX CORPORATION By:   /s/ Leslie F. Varon   Name:   Leslie F. Varon   Title:  
Chief Financial Officer

 

CONDUENT INCORPORATED By:   /s/ Brian Webb-Walsh   Name:   Brian Webb-Walsh  
Title:   Chief Financial Officer

 